      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 1 of 44


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NATASHIA IONE THOMAS,                             No. 2:19-CV-1774-DMC
12                       Plaintiff,
13           v.                                         MEMORANDUM OPINION AND ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pursuant to the written consent of all parties, ECF Nos. 10 and 11, this case is before the

21   undersigned as the presiding judge for all purposes, including entry of final judgment. See 28

22   U.S.C. § 636(c). Pending before the Court are the parties’ briefs on the merits, ECF Nos. 21 and

23   22.

24                  The Court reviews the Commissioner’s final decision to determine whether it is:

25   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

26   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

27   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

28   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support
                                                       1
       Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 2 of 44


 1   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,

 2   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 3   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 4   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The Court may not affirm the Commissioner’s

 5   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 6   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 7   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 8   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 9   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

10   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

11   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

12   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

13   Cir. 1988).

14                  For the reasons discussed below, the matter will be remanded for further

15   proceedings.

16

17                           I. THE DISABILITY EVALUATION PROCESS

18                  To achieve uniformity of decisions, the Commissioner employs a five-step

19   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R. §§

20   404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:
21                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
22                                  not disabled and the claim is denied;
23                  Step 2          If the claimant is not engaged in substantial gainful activity,
                                    determination whether the claimant has a severe
24                                  impairment; if not, the claimant is presumed not disabled
                                    and the claim is denied;
25
                    Step 3          If the claimant has one or more severe impairments,
26                                  determination whether any such severe impairment meets
                                    or medically equals an impairment listed in the regulations;
27                                  if the claimant has such an impairment, the claimant is
                                    presumed disabled and the claim is granted;
28
                                                         2
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 3 of 44


 1                  Step 4         If the claimant’s impairment is not listed in the regulations,
                                   determination whether the impairment prevents the
 2                                 claimant from performing past work in light of the
                                   claimant’s residual functional capacity; if not, the claimant
 3                                 is presumed not disabled and the claim is denied;

 4                  Step 5         If the impairment prevents the claimant from performing
                                   past work, determination whether, in light of the claimant’s
 5                                 residual functional capacity, the claimant can engage in
                                   other types of substantial gainful work that exist in the
 6                                 national economy; if so, the claimant is not disabled and
                                   the claim is denied.
 7
                    See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).
 8

 9                  To qualify for benefits, the claimant must establish the inability to engage in

10   substantial gainful activity due to a medically determinable physical or mental impairment which

11   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

12   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

13   impairment of such severity the claimant is unable to engage in previous work and cannot,

14   considering the claimant’s age, education, and work experience, engage in any other kind of

15   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

16   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

17   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

18                  The claimant establishes a prima facie case by showing that a physical or mental

19   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

20   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

21   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

22   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

23   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

24   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

25   ///

26   ///

27   ///

28   ///
                                                       3
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 4 of 44


 1                             II. THE COMMISSIONER’S FINDINGS

 2                  Plaintiff applied for social security benefits on May 24, 2012. See CAR 17.1 In

 3   the application, Plaintiff claims disability began on August 30, 2008. See id. Plaintiff’s claim

 4   was initially denied. Following denial of reconsideration, Plaintiff requested an administrative

 5   hearing, which was held on August 28, 2014, before Administrative Law Judge (ALJ) Mary M.

 6   French. In a March 13, 2015, decision, the ALJ concluded Plaintiff is not disabled. See CAR 17-

 7   28. After the Appeals Council declined review on July 18, 2016, Plaintiff filed an action for

 8   judicial review. See Thomas v. Berryhill, E. Dist. Cal. case no. 2:16-CV-2060-DB. Judge Barnes

 9   remanded the case. See ECF No. 21 in case no. 2:16-CV-2060-DB.

10                  Following remand to the agency, a second administrative hearing was held before

11   the same ALJ on December 13, 2018. See CAR 784. In a July 2, 2019, decision, the ALJ

12   concluded plaintiff is not disabled based on the following relevant findings:

13                  1.     The claimant has the following severe impairment(s): lumbar
                           scoliosis, bilateral carpal tunnel syndrome status post-surgical
14                         carpal tunnel releases, bipolar disorder, social anxiety disorder, and
                           mood disorder;
15
                    2.     The claimant does not have an impairment or combination of
16                         impairments that meets or medically equals an impairment listed in
                           the regulations;
17
                    3.     The claimant has the following residual functional capacity: she
18                         can perform light work; she can lift and carry up to 10 pounds
                           frequently and 20 pounds occasionally; she can occasionally climb
19                         ladders, ropes, and scaffolds, stoop, kneel, crouch, and crawl; she
                           can frequently climb ramps and stairs and balance; she can
20                         occasionally feel, finger, and handle; she must avoid concentrated
                           exposure to dusts, fumes, odors, and pulmonary irritants; she is
21                         able to understand, remember, and carry out short and simple
                           instructions; she can maintain attention for 2-hour segments,
22                         maintain regular attendance, and be punctual within customary
                           tolerances; she can sustain an ordinary routine without special
23                         supervision; she can work in coordination with or in proximity to
                           others without being unduly distracted by them; she can make
24                         simple work-related decisions and complete a normal workday and
                           workweek without interruption from psychologically based
25                         symptoms; she can perform at a consistent pace without an
                           unreasonable number and length of rest periods; she can ask simple
26                         questions, request assistance, accept instructions, and respond
                           appropriately to criticism from supervisors; she can get along with
27
            1
28                 Citations are the to the Certified Administrative Record (CAR) lodged on January
     21, 2020, ECF No. 15.
                                                       4
       Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 5 of 44


 1                          co-workers or peers without unduly distracting them or exhibiting
                            behavioral extremes; she can respond appropriately to changes in a
 2                          routine work setting, be aware of normal hazards, and take
                            appropriate precautions;
 3
                    4.      Considering the claimant’s age, education, work experience,
 4                          residual functional capacity, and vocational expert testimony, there
                            are jobs that exist in significant numbers in the national economy
 5                          that the claimant can perform.

 6                  See id. at 787-800.

 7   This second action for judicial review followed.

 8

 9                                           III. DISCUSSION

10                  In her opening brief, Plaintiff argues: (1) the ALJ erred at Step 2 in determining

11   Plaintiff’s knee problems are non-severe; (2) the ALJ erred at Step 3 by failing to consider

12   Listings 1.02 and 12.15; (3) the ALJ committed a “compendium of errors” in evaluating the

13   medical opinions at Step 4; (4) the ALJ failed to properly evaluate lay witness evidence at Step 4;

14   and (5) the ALJ failed to provide sufficient reasons to discount the credibility of Plaintiff’s

15   statements and testimony at Step 4.

16          A.      Severity of Knee Impairment

17                  To qualify for benefits, the plaintiff must have an impairment severe enough to

18   significantly limit the physical or mental ability to do basic work activities. See 20 C.F.R. §§

19   404.1520(c), 416.920(c).2 In determining whether a claimant’s alleged impairment is sufficiently

20   severe to limit the ability to work, the Commissioner must consider the combined effect of all

21   impairments on the ability to function, without regard to whether each impairment alone would be

22   sufficiently severe. See Smolen v. Chater, 80 F.3d 1273, 1289-90 (9th Cir. 1996); see also 42

23   U.S.C. § 423(d)(2)(B); 20 C.F.R. §§ 404.1523 and 416.923. An impairment, or combination of

24   impairments, can only be found to be non-severe if the evidence establishes a slight abnormality

25   that has no more than a minimal effect on an individual’s ability to work. See Social Security

26          2
                    Basic work activities include: (1) walking, standing, sitting, lifting, pushing,
27   pulling, reaching, carrying, or handling; (2) seeing, hearing, and speaking; (3) understanding,
     carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
28   appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
     in a routine work setting. See 20 C.F.R. §§ 404.1521, 416.921.
                                                        5
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 6 of 44


 1   Ruling (SSR) 85-28; see also Yuckert v. Bowen, 841 F.2d 303, 306 (9th Cir. 1988) (adopting

 2   SSR 85-28). The plaintiff has the burden of establishing the severity of the impairment by

 3   providing medical evidence consisting of signs, symptoms, and laboratory findings. See 20

 4   C.F.R. §§ 404.1508, 416.908. The plaintiff’s own statement of symptoms alone is insufficient.

 5   See id.

 6                 At Step 2, the ALJ assessed the severity of Plaintiff’s impairments. See CAR 787-

 7   88. As to Plaintiff’s knee impairment, the ALJ stated:

 8                 The claimant underwent bilateral knee patellofemoral realignment and
                   arthroscopy in 2006 with good results. The claimant continued working
 9                 until 2008. She required no further orthopedic care until October 2009,
                   more than 6 months after her date last insured (Ex. 1F). A reasonable
10                 inference, therefore, is that the claimant’s knee impairment did not prevent
                   the performance of work, since it did not prevent work after her surgeries
11                 despite a similar medical condition. Since May 24, 2012, the claimant’s
                   Title XVI protected filing date, the record reveals few complaints of knee
12                 pain and little, if any, treatment. Moreover, radiographs of her knees were
                   within normal limits and examinations of the knees have been largely
13                 benign (Ex. 3F/143, 4F/5, 19F/11).
14                 CAR 787.
15                 Plaintiff contends the ALJ’s analysis is flawed because it applies the wrong

16   standard. See ECF No. 21, pgs. 21-22. The Court agrees. At Step 2, the inquiry is whether an

17   impairment has more than a minimal effect on the claimant’s ability to work, not whether the

18   impairment prevents work. An impairment can only be found to be non-severe if it does not.

19   Here, the ALJ determined Plaintiff’s knee impairment is not severe because, despite surgery in

20   2006, she continued to work until 2008. The question, however, is not whether Plaintiff’s knee
21   impairment prevented her from working. Plaintiff’s ability to work after her surgeries in 2006

22   does not mean that her knee impairment did not more than minimally impact her ability to engage

23   in such work. The ALJ’s inference that “claimant’s knee impairment did not prevent the

24   performance of work” is not the relevant standard at Step 2. Further, as the ALJ acknowledges,

25   Plaintiff’s knee impairment required some treatment since May 24, 2012 – the date Plaintiff

26   applied for benefits. Finally, as Defendant admits, Drs. Pancho and Battis, upon whose opinions
27   the ALJ relied, found Plaintiff’s knee impairment to be severe. See ECF No. 22, pgs. 12-13,

28   (Defendant’s brief, citing CAR 85, 98, 115, and 129).
                                                      6
       Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 7 of 44


 1                  The Court finds the ALJ failed to apply the correct legal standard at Step 2 with

 2   respect to Plaintiff’s knee impairment, and Defendant does not contend otherwise. Rather,

 3   Defendant argues: (1) “For a claimant who has prevailed at step two, there can be no reversible

 4   error at step two,” and (2) the ALJ’s analysis is sound because various doctors have concluded

 5   that Plaintiff can perform a range of light work less restrictive than found by the ALJ. See ECF

 6   No. 22, pgs. 12-13. These related arguments touch on the same principle – prejudice. In essence,

 7   Defendants assert Plaintiff was not prejudiced by the error at Step 2 because other impairments

 8   were found severe allowing her case to proceed and at Step 4 the ALJ found Plaintiff retains the

 9   residual functional capacity for a range of light work based on all the evidence of record,

10   including evidence of Plaintiff’s knee impairment, which the ALJ specifically addressed.

11                  Where the ALJ errs in not providing any reasons supporting a particular

12   determination (i.e., by failing to consider lay witness testimony), the Stout standard applies and

13   the error is harmless if no reasonable ALJ could have reached a different conclusion had the error

14   not occurred. See Stout v. Commissioner of Social Security, 454 F.3d 1050, 1056 (9th Cir.

15   2006). Otherwise, where the ALJ provides analysis but some part of that analysis is flawed (i.e.,

16   some but not all of the reasons given for rejecting a claimant’s credibility are either legally

17   insufficient or unsupported by the record), the Batson standard applies and any error is harmless

18   if it is inconsequential to the ultimate decision because the ALJ’s disability determination

19   nonetheless remains valid. See Batson v. Commissioner of Social Security, 359 F.3d 1190, 1197

20   (9th Cir. 2004).
21                  The Court agrees that the ALJ’s application of the incorrect standard at Step 2

22   regarding Plaintiff’s knee impairment is harmless. Here, the ALJ provided an analysis of the

23   severity of Plaintiff’s impairments at Step 2, but part of that analysis was flawed. Specifically,

24   the ALJ applied the incorrect legal standard to assess Plaintiff’s knee impairment. The Court,

25   therefore, applies the Batson standard.3 Under Batson, the ALJ’s error is harmless if it is

26   inconsequential to the ALJ’s ultimate disability conclusion.
27

28
            3
                   Stout would apply if the ALJ had ignored Plaintiff’s knee impairment (i.e.,
     provided no analysis at all).
                                                     7
       Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 8 of 44


 1                  Such is the case here. In this regard, the Court finds Defendant’s argument

 2   persuasive. According to Defendant:

 3                            . . .Dr. Battis and Dr. Pancho concluded that Plaintiff could
                    perform a range of light work that was less restrictive than what the ALJ
 4                  found (AR 85, 98 (Dr. Pancho agreed that light RFC was appropriate after
                    considering knee impairments), 113, 127 (Dr. Battis affirmed Dr.
 5                  Pancho’s opinion)). In other words, the doctors who agreed with Plaintiff
                    that she had severe knee impairments nevertheless concluded that she
 6                  could stand and walk six hours per day, kneel occasionally, and otherwise
                    perform a range of work at least as great as what the ALJ found. . . .
 7                            Furthermore, the ALJ actually discussed Plaintiff’s knee
                    impairments in finding them non-severe, and explained that she required
 8                  little treatment after her alleged onset of disability in 2008, and,
                    importantly, that examinations and imaging of her knees were normal (AR
 9                  787, citing 3F143, 4F5, 19F11/ AR 604 (1/25/12: knee joints are stable, no
                    effusion, good range of motion; 2/13/12: x-rays of knees within normal
10                  limits), 627 (same), 773 (Dr. Ali’s examination of knees)). . . .
11                  ECF No. 22, pg. 13.
12   As discussed in more detail below, in addition to Drs. Pancho and Battis, Drs. Genest and Ali also

13   concluded Plaintiff is capable of engaging in the physical demands of light work.

14                  As Defendant notes, the ALJ considered the objective evidence regarding

15   Plaintiff’s knee impairment, which showed that it was not such that would contribute to disability,

16   as well as the opinion evidence, to conclude that Plaintiff retains the residual functional capacity

17   to perform a range of light work. This determination would have remained the same even had the

18   ALJ applied the correct legal standard at Step 2 to evaluation of Plaintiff’s knee impairment and

19   concluded that impairment was also severe. Again, whether an impairment is severe is a gate-

20   keeping finding, and even a finding that an impairment is severe, does not necessarily equate to

21   the remaining sequential findings necessary to conclude a claimant is disabled. The Court finds

22   that the ALJ’s error at Step 2 is inconsequential to the ALJ’s ultimate decision.4

23   ///

24   ///

25   ///

26   ///

27

28
            4
                    Whether the ALJ’s ultimate determination of non-disability is otherwise sound is
     discussed further in this decision.
                                                     8
       Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 9 of 44


 1            B.    Listing of Impairments

 2                  The Social Security Regulations “Listing of Impairments” is comprised of
 3   impairments to fifteen categories of body systems that are severe enough to preclude a person
 4   from performing gainful activity. Young v. Sullivan, 911 F.2d 180, 183-84 (9th Cir. 1990); 20
 5   C.F.R. § 404.1520(d). Conditions described in the listings are considered so severe that they
 6   are irrebuttably presumed disabling. 20 C.F.R. § 404.1520(d). In meeting or equaling a listing,
 7   all the requirements of that listing must be met. Key v. Heckler, 754 F.2d 1545, 1550 (9th Cir.
 8   1985).
 9                  At Step 3, the ALJ considered whether Plaintiff’s severe impairments, singly or in
10   combination, meet or medically equal an impairment listed in the regulations. See CAR 788-89.
11   In particular, the ALJ considered Listings 1.04, 11.09, 12.04, and 12.06. See id. Plaintiff
12   contends the ALJ erred by not considering Listings 1.02 and 12.15. See ECF No. 21, pgs. 22-25.
13                  The Court finds the ALJ’s failure to consider Listing 1.02, relating to dysfunction
14   of the joints due to any cause, is dispositive. According to Plaintiff:
15                          The medical evaluators both at initial and reconsideration decision
                    identified Listing 1.02 as requiring consideration. AR 87, 116. The ALJ
16                  gave “great weight” to both evaluations but ignored Listing 1.02 without
                    explanation. Even if the ALJ’s non-severity determination as to Ms.
17                  Thomas’ knees was not error (and, it was error), such did not relieve the
                    ALJ from considering knee limitations in combination with other
18                  impairments at Step three and Listing 1.02, specifically, as the State
                    agency medical reviewers identified its applicability. Because it cannot be
19                  said that no reasonable ALJ on this record could not have reached a
                    different result, the failure to consider Listing 1.02 was not harmless and
20                  remand is required. Stout v. Commissioner, Social Sec. Admin., 454 F.3d
                    1050, 1056 (9th Cir. 2006).
21
                    ECF No. 21, pg. 23.
22

23                  As Plaintiff correctly observes, state agency reviewing doctor, L. Pancho, whose
24   opinion the ALJ gave great weight, indicated that consideration of Listing 1.02 was appropriate.
25   See CAR 87. Agency reviewing physician, Dr. Battis, upon whose opinion the ALJ also relied,
26   similarly concluded that consideration of Listing 1.02 was warranted. See id. at 116. The ALJ,
27   however, did not consider this listing, likely because the ALJ concluded at Step 2 that Plaintiff’s
28   knee impairment was not severe. Given that Court’s finding above that the ALJ erred at Step 2
                                                   9
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 10 of 44


 1   regarding the severity of Plaintiff’s knee impairment, the ALJ also erred at Step 3 in failing to

 2   consider Listing 1.02 in the context of Plaintiff’s knee impairment.

 3                  The Court agrees with Defendant regarding the ALJ’s failure to explicitly evaluate

 4   Listing 12.15. As Defendant correctly notes, Listing 12.15 requires some of the same essential

 5   elements as Listings 12.04 and 12.06, both of which were considered by the ALJ. Given the

 6   ALJ’s finding that neither is met, Listing 12.15 is necessarily also not met.

 7                  While the Court finds no error in the ALJ’s failure to explicitly evaluate Listing

 8   12.15, the Court nonetheless concludes that the ALJ erred by failing to consider Listing 1.02

 9   insofar as that listing might be applicable given Plaintiff’s knee impairment.

10          C.      Credibility

11                  The Commissioner determines whether a disability applicant is credible, and the

12   court defers to the Commissioner’s discretion if the Commissioner used the proper process and

13   provided proper reasons. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996). An explicit

14   credibility finding must be supported by specific, cogent reasons. See Rashad v. Sullivan, 903

15   F.2d 1229, 1231 (9th Cir. 1990). General findings are insufficient. See Lester v. Chater, 81 F.3d

16   821, 834 (9th Cir. 1995). Rather, the Commissioner must identify what testimony is not credible

17   and what evidence undermines the testimony. See id. Moreover, unless there is affirmative

18   evidence in the record of malingering, the Commissioner’s reasons for rejecting testimony as not

19   credible must be “clear and convincing.” See id.; see also Carmickle v. Commissioner, 533 F.3d

20   1155, 1160 (9th Cir. 2008) (citing Lingenfelter v Astrue, 504 F.3d 1028, 1936 (9th Cir. 2007),
21   and Gregor v. Barnhart, 464 F.3d 968, 972 (9th Cir. 2006)).

22                  If there is objective medical evidence of an underlying impairment, the

23   Commissioner may not discredit a claimant’s testimony as to the severity of symptoms merely

24   because they are unsupported by objective medical evidence. See Bunnell v. Sullivan, 947 F.2d

25   341, 347-48 (9th Cir. 1991) (en banc). As the Ninth Circuit explained in Smolen v. Chater:

26                          The claimant need not produce objective medical evidence of the
                    [symptom] itself, or the severity thereof. Nor must the claimant produce
27                  objective medical evidence of the causal relationship between the
                    medically determinable impairment and the symptom. By requiring that
28                  the medical impairment “could reasonably be expected to produce” pain or
                                                       10
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 11 of 44


 1                  another symptom, the Cotton test requires only that the causal relationship
                    be a reasonable inference, not a medically proven phenomenon.
 2
                    80 F.3d 1273, 1282 (9th Cir. 1996) (referring to the test established in
 3                  Cotton v. Bowen, 799 F.2d 1403 (9th Cir. 1986)).

 4                  The Commissioner may, however, consider the nature of the symptoms alleged,

 5   including aggravating factors, medication, treatment, and functional restrictions. See Bunnell,

 6   947 F.2d at 345-47. In weighing credibility, the Commissioner may also consider: (1) the

 7   claimant’s reputation for truthfulness, prior inconsistent statements, or other inconsistent

 8   testimony; (2) unexplained or inadequately explained failure to seek treatment or to follow a

 9   prescribed course of treatment; (3) the claimant’s daily activities; (4) work records; and (5)

10   physician and third-party testimony about the nature, severity, and effect of symptoms. See

11   Smolen, 80 F.3d at 1284 (citations omitted). It is also appropriate to consider whether the

12   claimant cooperated during physical examinations or provided conflicting statements concerning

13   drug and/or alcohol use. See Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002). If the

14   claimant testifies as to symptoms greater than would normally be produced by a given

15   impairment, the ALJ may disbelieve that testimony provided specific findings are made. See

16   Carmickle, 533 F.3d at 1161 (citing Swenson v. Sullivan, 876 F.2d 683, 687 (9th Cir. 1989)).

17                  At Step 4, the ALJ assessed the weight to give Plaintiff’s statements and

18   testimony. See CAR 789-98. The ALJ did so in a combined evaluation of the objective medical

19   evidence as well as the medical opinions and lay witness evidence. See id. The ALJ summarized

20   Plaintiff’s statements and testimony as follows:

21                  The claimant was born in 1980 and is now aged 38. She alleged disability
                    due to anxiety, PTSD, bipolar manic-depression, scoliosis, and two knee
22                  surgeries. As a result of her impairments, she asserted as follows. She has
                    difficulty lifting, twisting, squatting, bending, standing, walking, sitting,
23                  kneeling, climbing stairs, seeing, remembering, completing tasks,
                    concentrating, understanding, using her hands, and getting along with
24                  others. She reported she had to take breaks while working at a pizza job
                    she had in the past. She has back pain and her hands do not work
25                  properly. She reports dropping things out of her hands. Her fingers
                    fumble due to numbness and cramping. She wears braces on her hands at
26                  night. She estimated she could stand for 7 minutes and walk 2 blocks.
                    She has difficulty sleeping. She is forgetful; her medications make her
27                  “space-out.” She has difficulty climbing or running around to play with
                    her children. She feels nervous when she is outside. She does not like to
28                  talk on the telephone. She has difficulty getting along with family
                                                        11
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 12 of 44


 1                  members and does not like to be around people. She underwent bilateral
                    carpal tunnel surgeries in 2016, which were somewhat helpful, but she
 2                  said that she continues to have numbness and cramping causing her to
                    drop things form her hands.
 3
                    The claimant testified at the December 2018 hearing that she underwent
 4                  bilateral carpal tunnel releases and received physical therapy two years
                    ago. She gained hand strength, but said that she remains symptomatic.
 5                  However, she admitted she did not return to her surgeon to address these
                    complaints. Her bipolar symptoms caused her to have an “attitude,”
 6                  which resulted in her being fired from this job, but not her job as a
                    caregiver. She cannot do caregiving anymore because of issues with her
 7                  hands, difficulty standing for long, and problems with social issues. She
                    stated surgery and physical therapy did not help her hands because she still
 8                  has no strength in her hands and still drops things. She is not receiving
                    any mental health treatment and does not take any medications other than
 9                  an inhaler. She uses ibuprofen, marijuana, and CBD cream for pain. She
                    uses marijuana for her anxiety. She does not go to the store by herself and
10                  states she cannot work in public. She has not sought mental health
                    treatment since she got “clean” 5 or 6 years ago.
11
                    CAR 790.
12

13                  The ALJ next considered lay witness statements offered by Plaintiff’s friend,

14   Susan Smith. See id. at 790-91. The ALJ then offered the following vague and generalized

15   boilerplate statement recited in almost every hearing decision:

16                  After careful consideration of the evidence, the undersigned finds that the
                    claimant’s medically determinable impairments could reasonably be
17                  expected to cause the alleged symptoms; however, the claimant’s
                    statements concerning the intensity, persistence, and limiting effects of
18                  these symptoms are not entirely consistent with the medical evidence and
                    other evidence in the record for the reasons explained in this decision.
19
                    Id. at 791.
20
21   The ALJ then engages in an extensive and lengthy discussion of the objective medical evidence

22   and the various opinions rendered by medical professionals. See id. at 791-98. Finally, the ALJ

23   concludes:

24                  In sum, [Plaintiff’s] allegations are partially supported by her diligence in
                    seeking treatment for her conditions. While there were a couple of
25                  occasions of increased abnormal clinical findings, the record does not
                    reveal any significant signs or marked limitations that persisted throughout
26                  the relevant period. The weight of the evidence shows that while she
                    experiences some pain, numbness, irritability, and difficulty focusing, they
27                  are controlled such that she could nonetheless perform a range of simple,
                    light exertional work as set forth herein.
28
                                                      12
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 13 of 44


 1                  In reaching this conclusion, the undersigned finds that the claimant has
                    severe impairments that cause some limitations of her ability to perform
 2                  work activities. Indeed, the assessment of the claimant’s residual
                    functional capacity allows for many of her subjective complaints and
 3                  limitations. As discussed above, however, the extent to which the
                    claimant alleges an inability to perform any significant work activities on
 4                  a sustained basis are not fully supported when considered in light of the
                    entirety of the evidence of record. The sporadic treatment along with the
 5                  routine treatment modalities consisting primarily of occasional medication
                    use and two successful carpal tunnel releases persuades the undersigned
 6                  that the claimant’s allegations of daily severe symptoms and significant
                    limitations are inconsistent with the medical evidence of record overall.
 7
                    CAR 798.
 8

 9                  Plaintiff argues: “The rationales offered. . . do not pass muster. . . .” ECF No. 21,

10   pg. 47. According to Plaintiff:

11                          The ALJ’s discussion of why she disbelieved Ms. Thomas’ pain
                    and limitations testimony is literally littered with citations to entire
12                  sections of the medical record. See, e.g., AR 791, citing, inter alia, “2F”
                    (99 pages), “9F” (23 pages) “13F” (10 pages) “16F” (28 pages) and “8F”
13                  (11 pages). The ALJ’s undifferentiated bulk citation to 99 pages of the
                    Administrative Record as supposed support for a contention does not
14                  satisfy her obligation to set out “a detailed and thorough summary of the
                    facts and conflicting clinical evidence, stat[e] [her] interpretation thereof,
15                  and make[] findings.” Cotton v. Bowen, supra, 799 F.2d at 1408; See, e.g.,
                    Romo v. Colvin, 83 F.Supp.3d 1116, 1121 n.4 (D. Colo. 2015) (faulting an
16                  ALJ’s “global references to multi-page exhibits, without pinpoint citations
                    to specific pages”; “This court is neither required nor inclined to scour the
17                  record in an attempt to divine the specific basis for an ALJ’s opinion.”).
                    The ALJ’s failure to identify supposedly contradictory evidence with
18                  sufficient particularity for this Court to conduct a meaningful review
                    precludes a finding that the ALJ’s discrediting of Ms. Thomas’ pain and
19                  limitations testimony was supported by substantial evidence.
                            Another overarching problem is the ALJ’s pervasive failure to
20                  identify what specific pain and limitations testimony she believed and
                    what specific pain and limitations testimony she did not believe. The
21                  ALJ’s failure, from start to finish, to “specifically identify the testimony
                    she or he finds not to be credible” is a separate and independent error that
22                  precludes a finding that her decision was based on substantial evidence.
                    Holohan v. Massanari, supra, 246 F.3d at 1208; Reddick v. Chater, supra,
23                  157 F.3d at 724.

24                  ECF No. 21, pgs. 47-48.

25                  Plaintiff’s argument is persuasive. The manner in which the ALJ evaluated

26   Plaintiff’s statements and testimony is inadequate. First, the ALJ has made only general findings,

27   which are insufficient. See Lester, 81 F.3d at 834. In particular, the ALJ has failed to identify

28   what testimony is not credible and what evidence undermines the testimony. See id. Here, the
                                                       13
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 14 of 44


 1   ALJ summarized Plaintiff’s statements and testimony. The ALJ then engaged in a lengthy

 2   discussion of the objective evidence and medical opinion evidence, providing assessments as to

 3   the weight given the various opinions. Finally, the ALJ concluded that Plaintiff’s statements and

 4   testimony are “partially supported.” The ALJ does not state which portions of Plaintiff’s

 5   statements and testimony are supported and which are not. Nor has the ALJ identified which

 6   portions of the objective evidence or opinion evidence supports or undermines specific testimony

 7   found not credible. As in Romo, cited by Plaintiff, this Court is not inclined to comb through the

 8   extensive medical record in this case to attempt to discern which portions of the record generally

 9   cited by the ALJ support or do not support Plaintiff’s allegations. This is a task which falls to the

10   ALJ in the first instance.

11                  Defendant’s arguments in support of the ALJ’s analysis are unpersuasive.

12   Defendant makes a good effort to sort out the objective evidence and opinions cited by the ALJ in

13   terms of the various allegations made by Plaintiff. See ECF No. 22, pgs. 24-26. In doing so,

14   Defendant does on appeal what the ALJ should have done at the agency level – identify the

15   testimony found not credible and the specific evidence supporting that conclusion. The Court can

16   only guess, however, whether the ALJ’s assessment followed Defendant’s analysis. Because this

17   Court is tasked with reviewing the agency’s final decision, Defendant’s attempt to cure the ALJ’s

18   error on appeal is not availing.

19                  In this regard, the Court considers whether the ALJ’s flawed evaluation of

20   Plaintiff’s credibility is harmless. Because the ALJ provided some analysis, albeit flawed, the
21   error is only harmless if it is inconsequential to the ALJ’s ultimate determination of non-

22   disability. See Batson, 359 F.3d ay 1197. In Batson, the court applied harmless error analysis to

23   the ALJ’s failure to properly credit the claimant’s testimony. See id. Specifically, the court

24   concluded:

25                  However, in light of all the other reasons given by the ALJ for Batson’s
                    lack of credibility and his residual functional capacity, and in light of the
26                  objective medical evidence on which the ALJ relied, there was substantial
                    evidence supporting the ALJ’s decision. Any error the ALJ may have
27                  committed in assuming that Batson was sitting while watching television,
                    to the extent that this bore on an assessment of ability to work, was in our
28
                                                       14
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 15 of 44


 1                  view harmless and does not negate the validity of the ALJ’s ultimate
                    conclusion that Batson’s testimony was not credible.
 2
                    Id. (citing Curry v. Sullivan, 925 F.2d 1127, 1131 (9th Cir. 1990)).
 3
                    Here, unlike Batson, the Court does not know with any certainty any of the reasons
 4
     relied upon by the ALJ due to the manner in which the ALJ evaluated Plaintiff’s credibility.
 5
     Thus, the Court cannot say with certainty that the ALJ’s error is inconsequential to the ultimate
 6
     disability determination. The record in Batson reflected other valid reasons the ALJ cited to
 7
     discount the claimant’s credibility. The Court in this case has no such record.
 8
                    While the Court does not necessarily find that the ALJ’s ultimate conclusions with
 9
     respect to the credibility of Plaintiff’s statements and testimony are incorrect, the Court finds that
10
     the ALJ’s process is deficient because it does not allow for meaningful review. A remand is
11
     appropriate to allow the agency in the first instance to properly evaluate Plaintiff’s statements and
12
     testimony.
13
            D.      Medical Opinions
14
                    “The ALJ must consider all medical opinion evidence.” Tommasetti v. Astrue,
15
     533 F.3d 1035, 1041 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527(b)). The ALJ errs by not
16
     explicitly rejecting a medical opinion. See Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.
17
     2014). The ALJ also errs by failing to set forth sufficient reasons for crediting one medical
18
     opinion over another. See id.
19
                    Under the regulations, only “licensed physicians and certain qualified specialists”
20
     are considered acceptable medical sources. 20 C.F.R. § 404.1513(a); see also Molina v. Astrue,
21
     674 F.3d 1104, 1111 (9th Cir. 2012). Where the acceptable medical source opinion is based on
22
     an examination, the “. . . physician’s opinion alone constitutes substantial evidence, because it
23
     rests on his own independent examination of the claimant.” Tonapetyan v. Halter, 242 F.3d 1144,
24
     1149 (9th Cir. 2001). The opinions of non-examining professionals may also constitute
25
     substantial evidence when the opinions are consistent with independent clinical findings or other
26
     evidence in the record. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). Social
27
     workers are not considered an acceptable medical source. See Turner v. Comm’r of Soc. Sec.
28
                                                        15
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 16 of 44


 1   Admin., 613 F.3d 1217, 1223-24 (9th Cir. 2010). Nurse practitioners and physician assistants

 2   also are not acceptable medical sources. See Dale v. Colvin, 823 F.3d 941, 943 (9th Cir. 2016).

 3   Opinions from “other sources” such as nurse practitioners, physician assistants, and social

 4   workers may be discounted provided the ALJ provides reasons germane to each source for doing

 5   so. See Popa v. Berryhill, 872 F.3d 901, 906 (9th Cir. 2017), but see Revels v. Berryhill, 874

 6   F.3d 648, 655 (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(f)(1) and describing circumstance

 7   when opinions from “other sources” may be considered acceptable medical opinions).

 8                  The weight given to medical opinions depends in part on whether they are

 9   proffered by treating, examining, or non-examining professionals. See Lester v. Chater, 81 F.3d

10   821, 830-31 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating

11   professional, who has a greater opportunity to know and observe the patient as an individual, than

12   the opinion of a non-treating professional. See id.; Smolen v. Chater, 80 F.3d 1273, 1285 (9th

13   Cir. 1996); Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987). The least weight is given to the

14   opinion of a non-examining professional. See Pitzer v. Sullivan, 908 F.2d 502, 506 & n.4 (9th

15   Cir. 1990).

16                  In addition to considering its source, to evaluate whether the Commissioner

17   properly rejected a medical opinion the court considers whether: (1) contradictory opinions are in

18   the record; and (2) clinical findings support the opinions. The Commissioner may reject an

19   uncontradicted opinion of a treating or examining medical professional only for “clear and

20   convincing” reasons supported by substantial evidence in the record. See Lester, 81 F.3d at 831.
21   While a treating professional’s opinion generally is accorded superior weight, if it is contradicted

22   by an examining professional’s opinion which is supported by different independent clinical

23   findings, the Commissioner may resolve the conflict. See Andrews v. Shalala, 53 F.3d 1035,

24   1041 (9th Cir. 1995).

25                  A contradicted opinion of a treating or examining professional may be rejected

26   only for “specific and legitimate” reasons supported by substantial evidence. See Lester, 81 F.3d
27   at 830. This test is met if the Commissioner sets out a detailed and thorough summary of the

28   facts and conflicting clinical evidence, states her interpretation of the evidence, and makes a
                                                       16
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 17 of 44


 1   finding. See Magallanes v. Bowen, 881 F.2d 747, 751-55 (9th Cir. 1989). Absent specific and

 2   legitimate reasons, the Commissioner must defer to the opinion of a treating or examining

 3   professional. See Lester, 81 F.3d at 830-31. The opinion of a non-examining professional,

 4   without other evidence, is insufficient to reject the opinion of a treating or examining

 5   professional. See id. at 831. In any event, the Commissioner need not give weight to any

 6   conclusory opinion supported by minimal clinical findings. See Meanel v. Apfel, 172 F.3d 1111,

 7   1113 (9th Cir. 1999) (rejecting treating physician’s conclusory, minimally supported opinion); see

 8   also Magallanes, 881 F.2d at 751.

 9                  The hearing decision reflects that the ALJ considered medical opinions form the

10   following sources at Step 4: (1) Shahid Ali, M.D.; (2) L. Pancho M.D.; (3) Sandra Mattis, M.D.;

11   (4) McDaniel, M.D.; (5) Genest, M.D.; (6) Herbert Monie, M.D.; (7) Douglas McMullin, M.D.;

12   (8) Adrianne Gallucci, Psy.D.; (9) Margaret Pollack, Ph.D.; and (10) John Champlin, M.D. See

13   CAR 792-97. The weight the ALJ assigned to these doctors’ opinions is summarized below:

14                  Dr. Champlin           Little weight. See id. at 793.

15                  Dr. Monie              Little weight. See id. at 793-94.

16                  Dr. McMullin           Little weight. See id. at 794.

17                  Dr. McDaniel           Some weight. See id. at 794-97.

18                  Dr. Gallucci           Great weight. See id. at 792.

19                  Dr. Pollack            Great weight. See id.

20                  Dr. Ali                Great weight. See id. at 795, 797.
21                  Dr. Pancho             Great weight. See id.

22                  Dr. Battis             Great weight. See id.

23                  Dr. Genest             Greatest weight. See id. at 797.

24                  Plaintiff argues: (1) there is no basis to give Dr. Genest’s opinion the greatest

25   weight; (2) there is no basis to give any weight to the opinions offered by Dr. Ali; (3) the ALJ

26   erred in giving great weight to the opinions of the state agency physicians, Drs. Battis and
27   Pancho; (4) the ALJ “defies credulity” in giving great weight to the opinions of Drs. Gallucci and

28
                                                       17
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 18 of 44


 1   Pollack regarding Plaintiff’s mental impairments; and (5) the ALJ failed to provide adequate

 2   reasons for rejecting the opinions of treating sources, Drs. Monie, Champlin, and McDaniel. See

 3   CAR 21, pgs. 26-45. Plaintiff raises no arguments related to the ALJ’s evaluation of Dr.

 4   McMullin’s opinions, which the ALJ gave little weight.

 5                  1.     Testifying Medical Expert, Dr. Genest5

 6                  The ALJ accepted medical testimony at the second administrative hearing from

 7   Dr. Genest. The ALJ described this testimony as follows:

 8                  Medical expert Dr. Genest testified at the December 2018 hearing that the
                    claimant has a history of bilateral carpal tunnel syndrome that was severe
 9                  on nerve conduction studies but “mild” clinically (Ex. 16F, 18F, 19F). He
                    found that the claimant’s impairments did not meet or equal any listing,
10                  including listing 11.09. Physically, she is primarily limited by carpal
                    tunnel syndrome. He stated he agreed with the conclusions of consultative
11                  examiner Dr. Ali that the claimant could lift 10 pounds frequently and 20
                    pounds occasionally. She could sit, stand, and walk 8 hours a day. She
12                  could occasionally push, and pull frequently, use her feet frequently, and
                    perform frequent postural and environmental activities. However, he
13                  found no limitations in reaching but added that she could handle, finger,
                    and feel occasionally due to her carpal tunnel symptoms, which she
14                  reported in her testimony were ongoing. Dr. Genest specifically addressed
                    the opinions of Drs. Monie and McMullin, stating that there was no
15                  objective evidence to support the limitations they provided for physical
                    limitations. Dr. Genest did not opine on mental imitations because they
16                  are outside his specialty. It is further noted that the claimant’s
                    representative agreed with Dr. Genest’s testimony that there was no
17                  objective evidence of physical disease to support the limitations of Drs.
                    Monie and McMullin (Hearing Testimony 12/13/18).
18
                    CAR 797.
19

20   As to Dr. Genest’s testimony, the ALJ concluded:
21                  . . .[T]he undersigned gives greater weight to the additional limitations
                    imposed by Dr. Genest. Dr. Genest is a board-certified neurosurgeon who
22                  had the opportunity to review the available evidence and the claimant’s
                    testimony about her symptoms. In light of the updated evidence of record
23                  and the subjective complaints as expressed by the claimant, the
                    undersigned finds that the record support a limitation to light exertional
24                  work with occasional to frequent postural activities, occasional handling,
25          5
                    The hearing decision and the parties’ briefs all refer to “Dr. Genest” who testified
26   as a medical expert at the December 2018 second hearing. The transcript of the hearing provided
     with the CAR, however, indicates that medical expert testimony was offered by Dr. Janae. See
27   CAR 811, 814. The testifying medical expert’s curriculum vitae is contained in the record at
     Exhibit 21F. See CAR 1044-55. The curriculum vitae attached is for Dr. Stephen Genest, M.D.,
28   F.I.C.S. See id. at 1044. The record contains no curriculum vitae for Dr. Janae. The Court
     presumes the discrepancy is due to a transcription error.
                                                      18
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 19 of 44


 1                  fingering, and feeling, and no concentrated exposure to pulmonary
                    irritants. . . .
 2
                    Id.
 3
                    Plaintiff contends the ALJ erred in giving the greatest weight to Dr. Genest’s
 4
     opinions. See ECF No. 21, pgs. 26-29. First, Plaintiff argues there is no evidence to support the
 5
     ALJ’s statement that Dr. Genest is “a board-certified neurosurgeon.” See id. at 26-27. Second,
 6
     Plaintiff contends the ALJ erred in relying on Dr. Genest’s “opportunity to review the available
 7
     evidence” because “he did not avail himself much of that opportunity.” Id. at 27. Third, Plaintiff
 8
     states Dr. Genest “could not opine on any mental health-related issues.” Id. Fourth, Plaintiff
 9
     argues the ALJ erred in relying on Dr. Genest’s opinions because he failed to provide a detailed
10
     explanation for his opinions, as required of a non-examining source. See id. at 27-28. Finally,
11
     Plaintiff contends there are “other, intangible factors” undermining Dr. Genest’s opinions. Id. at
12
     28.
13
                    According to Plaintiff: “ALJ French brought in Dr. Genest, a ‘hired gun’ of
14
     dubious credibility and, charitably, marginal professional qualifications, deficits Ms. Thomas
15
     could not discover because of the lack of advance notice. . . ,” and “[t]he grant of ‘great weight’
16
     to Dr. Genest’s opinion is eloquent evidence of the lengths to which the ALJ went [to] sidestep
17
     this Court’s mandate to provide a full and fair evaluation of whether Ms. Thomas meets or equals
18
     the Criteria of Listing 11.14.” Id.
19
                    At the outset, the Court takes issue with Plaintiff’s counsel’s characterization of
20
     the ALJ. Aspersions thrown at the ALJ do not advance Plaintiff’s arguments and are wholly
21
     inappropriate. While counsel is obligated to zealously advocate on behalf of his client, the Court
22
     expects counsel to do so in a respectful manner. Counsel is cautioned that briefs filed with this
23
     Court after the date of this decision which demonstrate a lack of respect for the ALJ may subject
24
     counsel to the imposition of sanctions.
25
     ///
26
     ///
27
     ///
28
                                                       19
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 20 of 44


 1                  Next, the Court notes that, while Plaintiff accuses the ALJ of taking great lengths

 2   to “sidestep” evaluation of Listing 11.14, the current hearing decision reflects that the ALJ did in

 3   fact address this listing. See CAR 788. Specifically, the ALJ stated:

 4                  The district court decision. . . stated that the prior [administrative] decision
                    failed to consider listing 11.14, peripheral neuropathies, based on the
 5                  claimant’s allegations of numbness in her hands. However, the prior
                    decision stated that the claimant’s hand symptoms did not meet the criteria
 6                  of any of the neurological listings, which by definition includes all of the
                    listings in section 11.00 (entitled “Neurological”), including 11.14 (Ex.
 7                  9A/8). . . .
 8                  Id. (emphasis in original).
 9   The Court also notes that, notwithstanding Plaintiff’s unfounded objection concerning the ALJ’s

10   handling of Listing 11.14, Plaintiff makes no argument related to Listing 11.14 in the current

11   appeal.

12                  The Court next turns to Plaintiff’s specific arguments related to the ALJ’s

13   evaluation of Dr. Genest’s opinions.

14                          i.      Board Certification

15                  According to Plaintiff:

16                          The first reason offered by the ALJ for giving the greatest weight
                    to Dr. Genest’s opinions was the claim he is a board-certified
17                  neurosurgeon. There is simply no basis for that assertion. While his 12-
                    page CV states he was board-certified as a neurosurgeon in 1967 (AR
18                  1044), there is nothing to indicate that he is current with the ongoing
                    annual re-certification requirements of the American Board of
19                  Neurological Surgery (“ABNS”), (footnote omitted) and Dr. Genest is not
                    found in the ABNS on-line directory of board-certified neurosurgeons.
20                  The only even remotely recent certification referenced in Dr. Genest’s 12-
                    page CV is from 1994, when he became certified as a “medical
21                  examiner.”18 AR 1050. The details page of his licensure information with
                    the California Medical Board identifies no current certifications
22                  whatsoever.19 Bluntly, the ALJ (whether by ignorance or design or
                    because deceived) inflated Dr. Genest’s qualifications to lend credibility to
23                  his opinions.
24                  ECF No. 21, pgs. 26-27.
25                  Plaintiff’s argument is unpersuasive. Dr. Genest’s curriculum vitae indicates that

26   the doctor is board-certified in neurology. See CAR 1045. While Plaintiff suggests that Dr.
27   Genest’s board certification was not current at the time of the hearing in December 2018, Plaintiff

28   has not proved the assertion. Plaintiff references an internet search that revealed no current board
                                                        20
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 21 of 44


 1   certification in neurology for Dr. Genest. See ECF No. 21, pg. 26. Defendant, however,

 2   references a different internet search that shows Dr. Genest was board certified in neurology as of

 3   2020. See ECF No. 22, pg. 18. The Court is not willing to engage in a collateral discussion of

 4   whether one internet search or the other is more reliable to prove the point. Suffice it to say,

 5   Plaintiff’s citation to an internet search fails to carry her burden of establishing that Dr. Genest

 6   was not board-certified in neurology at the time of the December 2018 hearing. Plaintiff has

 7   pointed to no other indication that Dr. Genest’s representation in his curriculum vitae is false.

 8                          ii.     Review of Records

 9                  Plaintiff contends:

10                          The second reason offered by the ALJ for giving the greatest
                    weight to Dr. Genest’s opinions was that he “had the opportunity to
11                  review the available evidence and the claimant’s testimony about her
                    symptoms.” AR 797. He may have “had the opportunity,” but he did not
12                  avail himself much of that opportunity. The ALJ stated that Dr. Genest
                    was called as a witness specifically and solely “to address the issues on
13                  remand relating to Listing 11.14.” AR 1040. Listing 11.14 relates to
                    peripheral neuropathy, in this case Ms. Thomas’ carpal tunnel issues.
14                  However, his first question to Ms. Thomas was why she had not yet had
                    carpal tunnel surgery (AR 812-13); he was completely unaware that she
15                  had had carpal tunnel surgery on both wrists three years earlier. Also, the
                    ALJ’s assertion that Dr. Genest had the opportunity to review Ms.
16                  Thomas’ testimony is factually dubious; the ALJ stated during hearing that
                    Dr. Genest had only been given medical records and had not received
17                  Administrative Record documents such as this Court’s prior order. AR
                    820. There is nothing on the face of the record even hinting that Dr.
18                  Genest had the opportunity to review the 27 pages of prior testimony by
                    Ms. Thomas and he was dropped from the conference call before Ms.
19                  Thomas testified at the second hearing.
20                  ECF No. 21, pg. 27.
21                  Plaintiff’s argument is both unpersuasive and puzzling given that, as indicated

22   above, Plaintiff offers no arguments in the current appeal challenging the ALJ’s discussion

23   concerning Listing 11.14. In any event, the Court agrees with Defendant, who argues: “. . .Even

24   so, Plaintiff told Dr. Genest at the hearing that she had carpal tunnel surgery (AR 813), and Dr.

25   Genest accepted that testimony and opined that Plaintiff could only occasionally use her hands,

26   i.e., she could use her hands only two hours out of an eight-hour day, an extremely restrictive
27   limitation (AR 816).” ECF No. 22, pg. 18. In this regard, Plaintiff suggests Dr. Genest could not

28   have known about Plaintiff’s testimony because the doctor “was dropped from the conference call
                                                        21
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 22 of 44


 1   before Ms. Thomas testified. . . .” ECF No. 21, pg. 27. The hearing transcript, however, shows

 2   that Plaintiff testified about her carpal tunnel surgery before the medical expert testified. See

 3   CAR 807-44 (transcript of December 2018 administrative hearing). The Court concludes that, to

 4   the extent Dr. Genest was unaware of records relating to Plaintiff’s carpal tunnel surgery, the

 5   doctor was nonetheless made aware of Plaintiff’s surgeries at the hearing and accepted Plaintiff’s

 6   claimed limitations related thereto.

 7                          iii.    Mental Health Issues

 8                  Plaintiff asserts:

 9                          In addition, even though Listing 11.14B has both a medical
                    component and a mental health component, Dr. Genest specifically stated
10                  that he could not opine on any mental health-related issues. AR 822. It
                    was impossible for him, by his own admission, to opine with any authority
11                  as to even the narrow issue on which he was retained to opine.
12                  ECF No. 21, pg. 27.
13                  Again, the Court finds Plaintiff’s argument puzzling given that she does not raise

14   any claim of error in the current appeal regarding the ALJ’s discussion of Listing 11.14.

15   Moreover, the hearing decision reflects that the ALJ did not rely on Dr. Genest’s testimony in

16   addressing Listing 11.14. See CAR 788.

17                          iv.     Detailed Explanation

18                  Plaintiff contends:

19                           Further, as a non-treating/non-examining physician Dr. Genest had
                    to provide a detailed explanation for his opinions (§ 404.1527(c)(4)); all
20                  Dr. Genest offered was the bald opinion that Ms. Thomas does not meet
                    the Criteria of Listing 11.14, an opinion proffered even while he
21                  disclaimed any competence as to one of the two components of that
                    Listing. Dr. Genest never mentioned–much less discussed–the EMG test
22                  results diagnosing “bilateral severe median neuropathy at the wrists.” AR
                    762. He never mentioned–much less discussed–the surgical notes or post-
23                  operative evaluation notes regarding Ms. Thomas’ carpal tunnel surgery
                    two years earlier. AR 1179-1225. He never mentioned–much less
24                  discussed–the scaphoid fracture of her right wrist. AR 1142. He never
                    mentioned -- much less discussed–that she wears splints on her wrists to
25                  ameliorate the symptoms of carpal tunnel syndrome. AR 1177. The only
                    specific portion of the medical record Dr. Genest cited in his testimony
26                  was Dr. Ali’s cursory consultative examination report which made no
                    effort, at least on its face, to evaluate Ms. Thomas’ carpal tunnel syndrome
27                  and, like Dr. Genest’s testimony, entirely failed to discuss the EMG study
                    and its attendant finding of bilateral severe ulnar neuropathy. Also, Dr.
28                  Genest did not even get Dr. Ali’s report right: Dr. Genest testified that Dr.
                                                          22
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 23 of 44


 1                   Ali had not opined as to manipulative limitations; Dr. Ali rendered
                     opinions as to manipulative limitations in his examination report (AR 774)
 2                   and his “medical source statement” (AR 767).

 3                   ECF No. 21, pgs. 27-28.

 4                   The only referenced legal support is 20 C.F.R. § 404.1527(c)(4). This regulation

 5   governs the evaluation of opinion evidence in claims filed before March 27, 2017. See 20 C.F.R.

 6   § 404.1527. Sub-section (c)(4) provides: “Generally, the more consistent a medical opinion is

 7   with the record as a whole, the more weight we will give to that medical opinion.” 20 C.F.R.

 8   § 404.1527(c)(4). The Court fails to see how this authority supports Plaintiff’s contention.

 9   Moreover, Plaintiff challenges the doctor’s lack of detailed explanation regarding Listing 11.14, a

10   listing Plaintiff does not argue in this appeal.

11                           v.      Other Factors

12                   Plaintiff argues:

13                            Finally, there are the other, intangible, factors encompassed within
                     (c)(6). Ms. Thomas respectfully submits are relevant to Dr. Genest’s
14                   general competence; according to his own CV, he has not had a
                     relationship with any hospital anywhere in the greater San Jose area since
15                   1996. It is relevant to his competence that: (1) his privileges at one
                     hospital (Good Samaritan) were revoked by the hospital in 1995 “medical
16                   disciplinary cause”; and (2) shortly after that his relationships with the
                     only two other hospitals where he still had consulting privileges ended. It
17                   is also relevant to his credibility that Dr. Genest’s CV mentions that his
                     relationship with Good Samaritan ended but fails to disclose that it
18                   because Good Samaritan revoked those privileges.

19                   ECF No. 21, pg. 28.

20                   This apparent afterthought argument is completely meritless. Plaintiff has

21   provided no evidence to support her assertions. Nor has she cited to any authority to show that

22   Dr. Genest’s privileges or lack thereof are in any way relevant. The Court reminds Plaintiff’s

23   counsel of his obligation to present arguments only with a good faith belief that they are

24   supported by law and fact. Counsel’s failure to cite to either in support of this particular

25   argument suggests a lack of good faith, which is also potentially sanctionable conduct.

26   ///

27   ///

28   ///
                                                        23
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 24 of 44


 1                  2.      Consultative Examining Professional, Dr. Ali

 2                  As to Dr. Ali, whose opinion the ALJ gave great weight, the ALJ stated:

 3                  At a consultative internist evaluation conducted by Shahid Ali, M.D., in
                    October 2014, the claimant complained of low back pain, knee pain, and
 4                  pain in her hands with numbness and tingling. Dr. Ali diagnosed low back
                    pain, knee pain, and hand pain that was likely carpal tunnel syndrome.
 5                  Examination revealed no loss of motion of her spine or joints. Straight leg
                    raise tests were negative. He noted “minimal” paravertebral spasms.
 6                  Although there was diminished sensation in the left upper extremity, he
                    noted a Tinel’s sign was negative. There was no swelling, erythema, or
 7                  joint tenderness. Reflexes and muscle motor strength were “normal.” She
                    was able to walk on her heels and toes and perform a squat. She walked
 8                  without assistance and sat “comfortably.” She was able to get on and off
                    the examination table without assistance and was able to don and doff her
 9                  shoes without difficulty. Dr. Ali opined that the claimant could stand,
                    walk and sit without limitation. She could lift and carry 25 pounds
10                  occasionally, and 10 pounds frequently. She could occasionally climb,
                    balance, stoop, kneel, crouch, and crawl. The undersigned has taken note
11                  of the discrepancies in Dr. Ali’s opinion. Elsewhere in the report, Dr. Ali
                    opined that the claimant could frequently reach, handle, finger, push, and
12                  pull, but could never feel. She could frequently climb, balance, stoop,
                    kneel, crouch, and crawl. Dr. Ali further observed that the claimant was
13                  able to care for herself, prepare meals, and could sort, handle, or use paper
                    files (Ex. 19F).
14
                            ***
15
                    . . .Dr. Ali’s opinion was based on direct examination, personal
16                  observation, and objective tests. His opinion is consistent with the routine
                    treatment the claimant sought and with the minimal objective findings on
17                  his examination and the minimal discussed findings in the treatment
                    record. . . .
18
                    CAR 795, 797.
19

20                  Plaintiff argues: “There is no basis in the record to give ‘great weight’ to the
21   opinions of examining physician Shahid Ali and little, if any, basis to give his opinions any

22   weight.” ECF No. 21, pg. 29. First, Plaintiff argues the ALJ failed to consider the doctor’s

23   familiarity with the record. See id. Second, Plaintiff contends the ALJ could not give additional

24   weight to Dr. Ali’s opinions based on the doctor’s specialty because, while Dr. Ali states he is

25   “board-certified,” he does not identify the specialization. See id. at 30. Third, Plaintiff asserts the

26   ALJ failed to address inconsistencies in Dr. Ali’s report. See id. at 30-31. Fourth, Plaintiff
27   argues the ALJ failed to consider inconsistencies between Dr. Ali’s opinions and the record as a

28   whole. See id. at 31. Fifth, Plaintiff argues the ALJ erred in relying on Dr. Ali’s report because it
                                                        24
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 25 of 44


 1   is unexplained. See id. at 31. Finally, Plaintiff contends the ALJ failed to consider the

 2   “thoroughness” of Dr. Ali’s opinion. Id. at 31-32.

 3                  In footnote 20 of Plaintiff’s brief, Plaintiff adds:

 4                           Dr. Ali’s examination of Ms. Thomas was commissioned after the
                    first hearing before ALJ French. His report was not provided to Ms.
 5                  Thomas or her lay representative before (or even after) the ALJ issued her
                    first opinion. The ALJ seemingly tried to conceal these facts by
 6                  identifying Dr. Ali’s report in the list of exhibits appended to her decision
                    as received prior to the hearing (AR 33) and thus presumably provided to
 7                  claimant’s representative before the hearing.
 8                  ECF No. 21, pg. 29, n.20 (emphasis added).
 9   In essence, Plaintiff accuses the ALJ of lying, presumably for the purpose of thwarting Plaintiff’s

10   claim. Plaintiff provides no support in law or fact for her contention that the ALJ acted so

11   improperly. Plaintiff’s counsel is again cautioned that presenting specious and disrespectful

12   arguments without any good faith basis in law or fact is sanctionable conduct.

13                  The Court turns to Plaintiff’s specific arguments with respect to the ALJ’s

14   evaluation of Dr. Ali’s opinions.

15                          i.      Familiarity with the Record

16                  Citing 20 C.F.R. § 404.1527(c)(6), Plaintiff argues the ALJ failed to consider Dr.

17   Ali’s lack of familiarity with the entire record. See ECF No 21, pgs. 29-30. According to

18   Plaintiff:

19                          . . . Dr. Ali’s report states that before the examination he was
                    provided four treatment notes; the report provides the dates of the notes
20                  but does not say what they relate to. AR 771. A review of the medical
                    record shows that the only documents bearing those dates are: (1) a June
21                  23, 2010 treatment note relating to a hip and buttocks injury from a slip
                    and fall; (AR 751-53); (2) a February 20, 2013, note regarding social
22                  anxiety disorder and mood disorder (AR 749-50); (3) a January 14, 2014
                    treatment note regarding a mouth infection (AR 746-48); and (4) the
23                  August 27, 2014 EMG study by Dr. Parvinder. AR 761-62. The first and
                    third notes are irrelevant to any issue. The second note is germane to
24                  mental health issues but irrelevant as to Dr. Ali; he has no identified
                    expertise in mental health, conducted no mental health examination and
25                  rendered no opinions on mental health issues. The fourth treatment note,
                    the EMG study, is squarely relevant but either Dr. Ali did not read it or
26                  [he] misunderstand it; his report diagnosis “possible carpal tunnel
                    syndrome” (AR 774) while the EMG study and resulting report (from a
27                  board-certified neurologist) expressly and unequivocally diagnosed
                    “bilateral severe median neuropathy at the wrists” AR 762. In short, Dr.
28                  Ali evidenced no understanding even of the two pages of relevant medical
                                                          25
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 26 of 44


 1                  records provided to him (out of 460 pages of medical records then extant);
                    manifestly, Dr. Ali’s opinions are entitled to no weight under (c)(6).
 2
                    Id.
 3

 4                  20 C.F.R. § 404.1527(c)(6) states in relevant part: “For example, the amount of

 5   understanding of our disability programs and their evidentiary requirements that a medical source

 6   has,. . . and the extent to which a medical source is familiar with other information in your case

 7   record, are relevant factors that we will consider in deciding the weight to give a medical

 8   opinion.” Id. Here, Plaintiff contends the ALJ failed to acknowledge that Dr. Ali “evidenced no

 9   understanding” of portions of the record, specifically an August 27, 2014, EMG study. ECF No.

10   21, pg. 30.

11                  The Court rejects this argument. First, Dr. Ali’s report, contained at Exhibit 19F,

12   CAR 771-74, specifically indicates that the doctor reviewed a record dated “08/27/2014.” Id. at

13   771. Second, contrary to Plaintiff’s suggestion that Dr. Ali diagnosed “possible carpal tunnel

14   syndrome,” Dr. Ali diagnosed “[l]ikely carpal tunnel syndrome,” indicating the doctor was aware

15   of the August 27, 2014, EMG study revealing wrist neuropathy and agreed that the study showed

16   carpal tunnel syndrome. Id. at 774. Third, an EMG study – which is simply a piece of the

17   objective evidence – does not in and of itself indicate a medical diagnosis such that it is

18   necessarily inconsistent with Dr. Ali’s opinion as to the meaning of the study. In other words, the

19   study is evidence to support the doctor’s conclusions, not a conclusion standing alone. No piece

20   of objective evidence has any stand-alone value in determining residual functional capacity

21   absent a medical opinion explaining how such evidence demonstrates some effect on a claimant’s

22   functional capacity.

23                          ii.     The Doctor’s Specialty

24                  Plaintiff contends:

25                          Subsection (c)(5) allows extra weight to be given to the opinion of
                    a specialist. The signature block in Dr. Ali’s report claims he is “board-
26                  certified” but does not identify a specialization. A review of his licensure
                    information with the CMB discloses that he is not an internist; he is a
27                  sleep medicine specialist. (footnote omitted). While Ms. Thomas’ history
                    of sleeplessness and fatigue were recognized by the State agency records
28                  reviewers and the ALJ (AR 113, 26, 790, 798) Dr. Ali made no reference
                                                       26
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 27 of 44


 1                  to them and made no findings as to their impact on functionality.
                    Accordingly, his specialization is not relevant, and does not entitle Dr. Ali
 2                  to any enhanced credibility under (c)(5).

 3                  ECF No. 21, pg. 30.

 4                  Presumably citing 20 C.F.R. § 404.1527(c)(5), which provides that the agency

 5   will consider, among other things, a doctor’s specialization, Plaintiff argues the ALJ failed to

 6   identify Dr. Ali’s area of specialty, if any. According to Plaintiff, Dr. Ali’s opinions are not

 7   entitled to “enhanced credibility” based on specialization. While the Court agrees generally in

 8   that § 404.1527(c)(5) states that the ALJ will “generally give more weight to the medical opinion

 9   of a specialist,” this is not to say that controlling weight cannot be afforded to opinions from

10   doctors who are not specialists. In any event, there is no indication in the ALJ’s hearing decision

11   to indicate any additional weight was given to Dr. Ali’s opinions due to a particular area of

12   specialty.

13                          iii.    Inconsistencies within Report

14                  Plaintiff argues the ALJ failed to consider inconsistencies among Dr. Ali’s reports

15   under 20 C.F.R. § 404.1519p(a)(2). See ECF No. 21, pg. 30. This argument is squarely belied by

16   the ALJ’s discussion of Dr. Ali’s reports in which the ALJ acknowledges some inconsistencies

17   and accepts the more limiting opinions over the less limiting opinions.

18                          iv.     Inconsistencies with the Record as a Whole

19                  Next, Plaintiff contends:

20                          Under § 404.1527(c)(4) consistency with the medical record as a
                    whole is also important. Dr. Ali’s findings were markedly different from
21                  those of the State agency medical records reviewers at Initial and
                    Reconsideration in several ways. For example, the State agency records
22                  reviewers found no manipulative limitations (i.e. reaching, handling,
                    fingering, and feeling) while Dr. Ali’s source statement limited reaching
23                  handling and fingering to frequently and assessed never as to feeling. State
                    agency records reviewers found no environmental limitations, whereas Dr.
24                  Ali said Ms. Thomas should never be exposed to humidity, wetness, dust,
                    odors, fumes, and/or pulmonary irritants. In addition, Dr. Ali’s opinions
25                  are contradicted in virtually every respect by the opinions of three treating
                    physicians. Dr. Ali’s opinion is entitled to no enhanced weight, and
26                  perhaps to no weight, under (c)(4).
27                  ECF No. 21, pg. 31.

28   ///
                                                        27
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 28 of 44


 1                   Plaintiff’s argument is unpersuasive because it presumes that the reports of the

 2   three treating sources – Drs. Monie, Champlin, and McDaniel – are entitled to any controlling

 3   weight. As discussed in more detail below, the ALJ correctly concluded they are not.

 4   Specifically, the treating source opinions are, in general, conclusory and unsupported.

 5                   Plaintiff’s argument apparently contends the ALJ erred in discounting Dr. Ali’s

 6   opinions of greater limitation than found by the doctors who only reviewed records. Plaintiff

 7   contends Dr. Ali’s opinions are inconsistent with the opinions of the consultative reviewing

 8   doctors who found no manipulative or environmental limitations. While the opinions do in fact

 9   differ, the ALJ is entitled to resolve the conflict and, in this case, did so in Plaintiff’s favor.

10                           v.      Level of Explanation in Report

11                   Plaintiff asserts:

12                           Section 404.1527(c)(3) states that: “The better an explanation a
                     source provides for a medical opinion, the more weight we will give that
13                   medical opinion.” The opinions portion of Dr. Ali’s report (AR 774)
                     consists of 77 words in toto, without one word of explanation for any of
14                   the limitations or lack thereof that he is claiming. Dr. Ali’s “medical
                     source statement” (765-70) has a section for explanations after each
15                   subcategory of limitations assessments; there is not one word of
                     explanation offered anywhere in that report for any limitations finding. Dr.
16                   Ali’s findings are entitled to no weight under § 404.1527(c)(3).
17                   ECF No. 21, pg. 31.
18                   The 77 words Plaintiff’s says Dr. Ali used in expressing his opinions as to

19   Plaintiff’s functional capacity are far more than were used by the treating sources, whose opinions

20   consisted entirely of check-the-box forms with little, if any, explanation.6 In any event, the Court
21   disagrees with Plaintiff that Dr. Ali’s findings are unexplained. To the contrary, the findings are

22   explained by the detailed summary of largely normal objective findings outlined in the doctor’s

23   report. See CAR 772-74.

24                           vi.     Thoroughness of Report

25                   According to Plaintiff:

26
27           6
                     While Dr. Ali completed a check-the-box form, his form was accompanied by a
28   detailed written report outlining the doctor’s objective findings, medical diagnoses, and opinions
     as to functional abilities.
                                                        28
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 29 of 44


 1                          Finally, there is the thoroughness of the Dr. Ali’s examination, a
                    relevant factor under § 404.15 19p(a)(4). The ALJ gave “great weight” to
 2                  Dr. Ali’s report because, according to the ALJ, it “was based on direct
                    examination, personal observation and objective tests.” AR 797. Dr. Ali’s
 3                  report is bejeweled with esoteric medical terms and tests, which obscures
                    their essential meaninglessness. As but a few examples: (1) Dr. Ali
 4                  evaluated Ms. Thomas’ vision (which is in no manner implicated by any
                    of her disabling impairments) using what he calls “Snellen’s test” (AR
 5                  772); there is no such thing as “Snellen’s test” though there is a “Snellen
                    chart,” the standard eye should chart found taped to the wall of every
 6                  doctor’s office; and (2) “inguinal lymph nodes” (AR 772) are lymph
                    glands in the groin area, around the edge of the Mons Venus–they can
 7                  become swollen because of skin infections such as athlete’s foot or
                    bladder infections; again none of these maladies are in any way related to
 8                  Ms. Thomas’ alleged (and actual) impairments.
                            Simultaneously with conducting impressive sounding tests having
 9                  nothing to do with Ms. Thomas’ claim and conducting irrelevant and
                    intrusive physical examinations, Dr. Ali was ignoring and/or omitting
10                  crucial relevant testing for assessing Ms. Thomas’ ulnar neuropathy. Three
                    distinct tests are utilized during a physical examination to determine
11                  whether a patient has a ulnar neuropathy: Tinel’s Sign (tapping or pressing
                    on the median nerve–tingling or an electric-shock-like sensation indicates
12                  possible carpal tunnel syndrome); Phalen’s Maneuver (flexion of the wrist
                    for 1 to 2 minutes–numb or tingling fingers is a determinant of carpal
13                  tunnel); and Two-Point Discrimination Test (ability to distinguish between
                    distinct pressure points–identifies nerve functioning and nerve
14                  compression deficits indicative of carpal tunnel). (Internet link omitted).
                    Despite expressly acknowledging the likelihood of carpal tunnel syndrome
15                  (AR 774), Dr. Ali–arguably–conducted only one of those three tests,
                    Tinel’s Sign. (footnote omitted). Dr. Ali specifically failed to conduct the
16                  one test (Phelan’s Maneuver) which is an absolute determiner of carpal
                    tunnel syndrome. Contrary to the ALJ’s bald assertion, there is nothing
17                  laudable, or even competent, about Dr. Ali’s examination.

18                  ECF No. 21, pgs. 31-32.

19                  In essence, Plaintiff would have this Court accept her lay opinion as to which tests

20   are relevant and which are not over the doctor’s opinion as to which tests would adequately reveal

21   Plaintiff’s functional capacity. The Court is unwilling to do so. While Plaintiff states in her brief

22   that certain tests are “crucial,” she is not a doctor and cannot so opine.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                        29
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 30 of 44


 1
                    3.      Consultative Reviewing Professionals, Drs. Pancho, Battis, Gallucci
 2                          and Pollack

 3
                    Drs. Pancho, Battis, Gallucci, and Pollack are all agency doctors who reviewed
 4
     medical records and rendered opinions. Drs. Pancho and Battis opined as to Plaintiff’s physical
 5
     capabilities. Drs. Gallucci and Pollack opined as to Plaintiff’s mental capabilities.
 6
                            i.      Drs. Pancho and Battis
 7
                    As to Drs. Pancho and Battis, whose opinions regarding Plaintiff’s physical
 8
     impairments the ALJ gave great weight, the ALJ stated:
 9
                    . . . State agency medical consultants L. Pancho, M.D., and Sandra Battis,
10                  M.D., opined that the claimant could perform light exertional work with
                    occasional climbing of ladders, stooping, kneeling, crouching, and
11                  crawling (Ex. 1A, 2A, 5A, 6A).

12                          ***

13                  . . . The State agency consultants [Drs. Pancho and Battis] are familiar
                    with the Social Security rules. Their assessments were based on their
14                  review of the medical records since the claimant’s alleged onset date and
                    their findings are consistent with and supported by the discussed overall
15                  medical records in the file. . . .

16                  CAR 795, 797.

17
                    Plaintiff contends “[t]he deficits in this assessment are many.” Specifically,
18
     Plaintiff argues: (1) the doctors’ opinions are unexplained; (2) there is no indication the doctors
19
     are specialists; (3) the ALJ fails to identify conflicting clinical evidence; (4) the ALJ does not
20
     explain why she believed Plaintiff’s carpal tunnel surgery in 2015 exacerbated rather than
21
     relieved symptoms; and (5) the ALJ fails to identify the records she found consistent with the
22
     doctors’ opinions. See ECF No. 21, pg. 33-34. As to Dr. Battis in particular, Plaintiff states:
23
     “The other medical records reviewer, Sandra Battis, M.D. shows no specialization on her MBC
24
     webpage (footnote omitted) though it may be fair to characterize her as a specialist in giving the
25
     Commissioner the opinions he wants. . . .” Id. at 33.
26
                    Plaintiff’s last argument as to Dr. Battis is unpersuasive and, quite frankly,
27
     insulting. Plaintiff suggests that Dr. Battis is paid to render the opinion the Commissioner wants
28
                                                        30
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 31 of 44


 1   in any given case. Plaintiff, however, provides absolutely no factual support for this claim of

 2   nefarious motive, nor can she given that the Commissioner’s mission is the fair administration of

 3   the social security program. The Court categorically rejects Plaintiff’s suggestion that the

 4   Commissioner’s decisions are result-driven and that Dr. Battis is a shill hired to support pre-

 5   determined unfavorable decisions. Moreover, the purpose for which a medical report was

 6   obtained, without other evidence to undermine the report, is not a basis to challenge the opinions

 7   in the report. See Reddick, 157 F.3d at 726.

 8                   The Court also rejects Plaintiff’s argument that the ALJ failed to consider whether

 9   the doctors are specialists. As discussed above, the regulations permit the ALJ to give greater

10   weight to the opinions of doctors who are specialists in relevant fields of medicine. See 20 C.F.R.

11   § 404.1527(c)(5). There is no indication in this case that the ALJ gave any additional weight to

12   the opinions of either Dr. Pancho or Battis based on a specialty.

13                   Next, the Court finds Plaintiff’s argument regarding her 2015 carpal tunnel surgery

14   unpersuasive. According to Plaintiff, the ALJ failed to explain why she believed the 2015

15   surgery exacerbated rather than alleviated symptoms. The Court, however, finds no indication in

16   the hearing decision that the ALJ so believed, and Plaintiff cites to no language in the decision

17   indicating such a belief. In any event, whether Plaintiff’s 2015 surgery made her carpal tunnel

18   condition worse or better is irrelevant to determining residual functional capacity because the

19   question at Step 4 is what the Plaintiff can still do despite her impairments. What is important is

20   what Plaintiff can do following the surgery regardless of whether the surgery helped or made
21   things worse.

22                   Plaintiff also contends the ALJ erred in relying on the opinions rendered by Drs.

23   Pancho and Battis because they are unexplained. Plaintiff’s argument is belied by the record.

24   The doctors’ opinions are contained in Exhibits 1A, 2A, 5A, and 6A. See CAR 81-93 (Exhibit

25   1A), 94-106 (Exhibit 2A), 109-22 (Exhibit 5A), and 123-36 (Exhibit 6A). Exhibits 1A and 2A

26   contain Dr. Pancho’s opinion of September 14, 2012. See id. at 85, 87-88 (Exhibit 1A), and 98,
27   100-01 (Exhibit 2A). Exhibits 5A and 6A contain Dr. Battis’s opinion of April 27, 2013. See id.

28   at 117-18 (Exhibit 5A), and 131-32 (Exhibit 6A). These records clearly show a detailed analysis
                                                       31
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 32 of 44


 1   of the evidence culminating in the doctors’ opinions as to Plaintiff’s physical and mental capacity.

 2   See id. at 84-85 (“Findings of Fact and Analysis of Evidence,” Exhibit 1A), 97-98 (“Findings of

 3   Fact and Analysis of Evidence,” Exhibit 2A), 113-14 (“Findings of Fact and Analysis of

 4   Evidence,” Exhibit 5A), and 127-28 (“Findings of Fact and Analysis of Evidence,” Exhibit 6A).

 5                  Next, Plaintiff claims the ALJ erred by stating that the doctors’ opinions are

 6   consistent with other evidence of record but failing to specifically identify such evidence. This

 7   argument, which is not supported by any citation to authority, is unpersuasive. Further, a review

 8   of the hearing decision reflects that the ALJ referenced extensive evidence of record supporting

 9   the doctors’ conclusions that Plaintiff can perform a range of light work. Such evidence includes

10   the opinions of Drs. Genest and Ali, discussed above, as well as the numerous instances of normal

11   objective findings on examinations.

12                  Finally, Plaintiff faults the ALJ for not identifying conflicting clinical evidence

13   when evaluating the opinions rendered by Drs. Pancho and Battis. This argument is also

14   unpersuasive. Plaintiff cites the rule that the ALJ must set out a detailed summary of the facts

15   and conflicting clinical evidence when rejecting a medical opinion. According to Plaintiff:

16   “Where, as here, an ALJ disagrees with the opinion of a medical source, the substantial evidence

17   rule requires that the ALJ ‘[set] out a detailed and thorough summary of the facts and conflicting

18   clinical evidence, stating his interpretation thereof, and making findings.’ Magallanes supra, 881

19   F.2d at 751 quoting Cotton v. Bowen, supra, 799 F.2d at 1408.” ECF No. 21, pgs. 33-34

20   (emphasis added). Here, however, the ALJ accepted the opinions of Drs. Pancho and Battis.
21                         ii.     Drs. Gallucci and Pollack

22                  The ALJ summarized the opinions of Drs. Gallucci and Pollack, who reviewed

23   medical records related to mental impairments, as follows:

24                  State agency psychological consultants Adrianne Gallucci, Psy.D., and
                    Margaret Pollack, Ph.D., opined that the claimant could remember work-
25                  like procedures and understand and remember short and simple
                    instructions. She could carry out short and simple instructions, maintain
26                  attention for 2-hour segments, maintain regular attendance and be punctual
                    within customary tolerances, sustain an ordinary routine without special
27                  supervision, work in coordination with or proximity to others without
                    being unduly distracted by them, make simple work-related decisions and
28                  complete a normal workday and workweek without interruption from
                                                      32
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 33 of 44


 1                  psychologically based symptoms, perform at a consistent pace without an
                    unreasonable number and length of rest periods, ask simple questions or
 2                  request assistance, accept instructions and respond appropriately to
                    criticism from supervisors, get along with coworkers or peers without
 3                  unduly distracting them or exhibiting behavioral extremes, respond
                    appropriately to changes in a routine work setting, and be aware of normal
 4                  hazards and take appropriate precautions (Ex. 1A, 2A, 5A, 6A).

 5                  CAR 792.

 6   As to these opinions, the ALJ concluded:
 7                  . . .These opinions are given great weight because they are consistent with
                    the discussed treatment records showing the claimant’s mental conditions
 8                  were relatively controlled with mediations prior to May 2014 and without
                    medication since that time.
 9
                    Id.
10

11                  Plaintiff argues the ALJ erred in failing to afford these opinions great weight
12   because they “differ in some significant respects. . . .” ECF No. 21, pgs. 34-35. According to
13   Plaintiff: “[I]t defies reason that the ALJ could, with a straight face, accord equal weight to two
14   such starkly contradictory opinions.” Id. at 35. Additionally, Plaintiff argues that the doctors’
15   reports are not only inconsistent with each other but are also both internally inconsistent. See id.
16                  As with Drs. Pancho and Battis, the opinions of Drs. Gallucci and Pollack are
17   contained in Exhibits 1A, 2A, 5A, and 6A. See CAR 81-93 (Exhibit 1A), 94-106 (Exhibit 2A),
18   109-22 (Exhibit 5A), and 123-36 (Exhibit 6A). Exhibits 1A and 2A contain Dr. Gallucci’s
19   opinion of September 25, 2012. See id. at 88-91 (Exhibit 1A), and 101-04 (Exhibit 2A). Exhibits
20   5A and 6A contain Dr. Pollack’s opinion of May 8, 2013. See id. at 115-16, 118-20 (Exhibit 5A),
21   and 128-29, 132-34 (Exhibit 6A). A review of these opinions reflects that Plaintiff is correct
22   insofar as Drs. Gallucci and Pollack did not necessarily agree on the level of limitation in
23   particular areas of mental functioning. Specifically, in some areas, one doctor found Plaintiff’s
24   limitations moderate while the other doctor found only a slight limitation.
25                  Defendant’s argument is persuasive on this point. According to Defendant:
26                          . . . [E]ven if they differed as to whether Plaintiff’s limitations
                    were moderate or not, their conclusions about what Plaintiff could do
27                  despite her limitations were identical (AR 89-90, 102-03, 119-20, 133-34).
                    Relatedly, Plaintiff complains that Dr. Gallucci and Dr. Pollack found
28                  moderate limitations in some areas but then explained that they could
                                                         33
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 34 of 44


 1                  perform those tasks (ECF No. 21 at 34), but a moderate limitation does not
                    mean one is precluded from that work, as these experts indicated. Cf. 20
 2                  C.F.R. § 404.1520a(c)(4) (defining only an “extreme” limitation in certain
                    mental domains as “a degree of limitation that is incompatible with the
 3                  ability to do any gainful activity”); Stubbs-Danielson v. Astrue, 539 F.3d
                    1169, 1174 (9th Cir. 2008) (affirming the ALJ’s reliance on a translation
 4                  of moderate limitations into concrete restrictions).

 5                  ECF No. 22, pg. 20.

 6
     Because the ALJ may translate moderate limitations into appropriate work restrictions, and
 7
     because Drs. Gallucci and Pollack rendered the same ultimate opinions as to Plaintiff’s mental
 8
     functional capacity notwithstanding the lack of complete agreement, the Court finds no error.
 9
                    4.      Treating Sources, Drs. Monie, Champlin, and McDaniel
10
                    According to Plaintiff: “The ALJ’s discrediting of the opinions in six medical
11
     source statements from three treating physicians [Drs. Monie, Champlin, and McDaniel] is
12
     factually and legally invalid and must be reversed.” ECF No. 21, pg. 36. As to what Plaintiff
13
     labels “housekeeping” matters, Plaintiff argues: (1) as provided in the CAR, two of the source
14
     statements are missing pages and “most are not found in consecutive page order. . . ”; (2) the ALJ
15
     “made no finding that any of the mental health-related opinions by the treating physicians were
16
     contradicted. . .”; (3) these physicians’ opinions are not conclusory in comparison to those offered
17
     by Dr. Ali; (4) Drs. Monie, Champlin, and McDaniel are not in the practice of rendering opinions
18
     for pay; and (5) contrary to the ALJ’s statement, Plaintiff’s representative did not agree with Dr.
19
     Genest’s testimony that there was no objective evidence to support the opinions of Drs. Monie
20
     and McMullin.7 Id. at 36-38.
21
                    For the reasons discussed below, the Court rejects these “housekeeping”
22
     arguments because the treating source opinions were properly discounted by the ALJ. In
23
     particular, Dr. Monie’s opinions are conclusory and unsupported, are based on Plaintiff’s
24
     subjective complaints, and do not go to the ultimate issue of Plaintiff’s residual functional
25
     capacity. Similarly, Dr. Champlin’s opinions are unexplained and conclusory. Dr. McDaniel’s
26
27

28
            7
                  Plaintiff raises no specific arguments related to the ALJ’s evaluations of Dr.
     McMullin’s opinions, which the ALJ gave little weight.
                                                     34
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 35 of 44


 1   opinions are likewise unsupported, conclusory, and appear to be based solely on Plaintiff’s

 2   subjective complaints.

 3                            i.   Dr. Monie

 4                  As to Dr. Monie, a treating source whose opinions the ALJ gave little weight, the

 5   ALJ stated:

 6                  Herbert Monie, M.D., completed a CalWORKs work exemption form in
                    February 2014. Dr. Monie indicated that the claimant has chronic
 7                  conditions that precluded the claimant from working more than 2 hours
                    per day, 4 days per week since a motor vehicle accident in August 2012.
 8                  He said that she was not in treatment, but “Anna” wrote on the form that
                    she was taking prescription medication for “several” unspecified mental
 9                  health issues (Ex. 17F/2, 22F/20). The form also relied on the claimant’s
                    need to attend AA and NA twice a week in evaluating her exception and
10                  said that she has done home care in the past and worked at a pizza shop
                    (Ex. 17F/3).
11
                    This opinion is given little weight because it is conclusory and was not a
12                  statement of the most that the claimant could do despite her impairments.
                    For example, it did not evaluat[e] her abilities to sit, stand, lift, carry,
13                  understand, remember, and carry out tasks. Instead, it was a conclusory
                    form for the purpose of exempting the claimant from a CalWORKs
14                  requirement. Dr. Monie saw the claimant in February 2014 in order to get
                    the form completed (Ex. 16F/16). Dr. Monie did not identify any
15                  abnormal findings. Moreover, aside from “social anxiety,” he did not
                    identify what specific conditions resulted in the limitations set forth on the
16                  form. In fact, she did not complain of any specific limitations of her hands
                    to Dr. Monie and he diagnosed merely “social phobia,” “pain in limb”
17                  unspecified, “amphetamine abuse” in remission, and “marijuana” use. Dr.
                    Monie prescribed merely 20 mg Prozac and an inhaler (Ex. 16F/16-18).
18                  But, as explained above, the claimant did not continue taking Prozac, and
                    was stable mentally without it. Thus, this opinion appears to be based
19                  primarily on the claimant’s subjective complaints rather than on any
                    objective findings. His opinion is not consistent with the other
20                  examinations and opinions in the record or the claimant’s functioning as
                    discussed above.
21
                    CAR 793-94.
22

23                  Plaintiff raises a number of arguments challenging the ALJ’s evaluation of Dr.

24   Monie’s opinions. See ECF No. 21, pgs. 39-42. First, Plaintiff contends the ALJ failed “to cite

25   an iota of medical record evidence as support for any of her contentions.” Id. at 40. Second, the

26   ALJ failed to explain how prescribing “merely 20 mg of Prozac” undermines Dr. Monie’s
27   opinions. See id. at 41. Third, the ALJ’s reference to the lack of complaints regarding Plaintiff’s

28   hands is irrelevant given that Dr. Monie “was opining only on mental health issues.” Id. Finally,
                                                       35
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 36 of 44


 1   Plaintiff accuses the ALJ of “passive aggressiveness” towards the court’s prior order in the first

 2   appeal. Id. at 41-42. According to Plaintiff: “Every justification concocted by the ALJ for

 3   discrediting Dr. Monie is made up, contrary to the evidence or an improper attempt to recycle and

 4   disguise rationales this Court already rejected.” Id. at 42.

 5                  Again, the Court reminds Plaintiff’s counsel of his obligation to maintain a

 6   respectful tone when discussing an ALJ. Plaintiff’s unveiled suggestion that ALJ French acted

 7   inappropriately fails to demonstrate counsel’s mindfulness of this duty.

 8                  Turning back to the ALJ’s evaluation of Dr. Monie’s opinions, the ALJ cites the

 9   following exhibits: Exhibits 16F, 17F, 22F. Exhibit 16F consists of medical records from Shasta

10   Community Health Center dated June 23, 2010, through June 2, 2014. See CAR 726-53. Exhibit

11   17F contains CalWORKs exemption forms completed by Dr. Monie. See id. at 754-59. Exhibit

12   22F consists of CalWORKs exemption forms dated May 9, 2012, through April 20, 2018. See id.

13   at 1056-85. Given the ALJ’s citations to this evidence of record, the Court rejects Plaintiff’s first

14   contention that the ALJ failed to cite any evidence.

15                  As to Prozac, a review of the record reveals why the dosage prescribed by Dr.

16   Monie is relevant. First, as Dr. Monie reports in Exhibit 16F, Plaintiff said “Prozac make[s] her

17   happy.” Id. at 741. Second, at the time of the doctor’s treatment, Plaintiff was only prescribed

18   one drug – Prozac – and an inhaler. See id. at 743. These facts reasonably indicate that

19   Plaintiff’s symptoms were well-controlled and not causing Plaintiff much problem. Finally, as the

20   ALJ noted, Plaintiff stopped taking Prozac. The Court therefore rejects Plaintiff’s second
21   contention that the ALJ’s reference to Prozac is unexplained.

22                  In Exhibit 16F, Dr. Monie reported that he saw Plaintiff on February 26, 2014,

23   related to a request for a CalWORKs exemption form. See id. at 741. Dr Monie notes that

24   Plaintiff was injured in a “quad accident” in July 2012. Id. This is interesting in and of itself

25   given that Plaintiff alleges she became disabled in August 2008 and filed her application for

26   disability benefits in May 2012. Dr. Monie diagnosed “social phobia” and “pain in limb.” Id. at
27   742. Because Dr. Monie diagnosed “pain in limb,” which relates to physical and not mental

28
                                                        36
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 37 of 44


 1   impairments, the Court rejects Plaintiff’s third argument that Dr. Monie was “opining only on

 2   mental health issues.”

 3                   The Court also rejects Plaintiff’s accusation that the ALJ “concocted” reasons to

 4   “recycle and disguise” rationales rejected in the prior appeal. In Plaintiff’s first district court

 5   case, the court concluded the ALJ’s analysis of Dr. Monie’s opinion was insufficient because,

 6   while the ALJ stated that Dr. Monie had only seen Plaintiff once in February 2014, the record

 7   showed otherwise. See ECF No. 21, pg. 11 in Thomas v. Berryhill, E. Dist. Cal. case no. 2:16-

 8   CV-2060-DB. In contrast, the ALJ’s second hearing decision, which is the subject of the current

 9   appeal, makes no such misstatement of the record. Moreover, the current hearing decision

10   provides a detailed explanation of the reasons for rejecting Dr. Monie’s opinions. In particular,

11   the ALJ noted that Dr. Monie’s opinions of such extreme limitations is based more on Plaintiff’s

12   subjective complaints and desire to be exempted from welfare-to-work requirements than it is on

13   objective findings noted by the doctor. This conclusion is supported by Dr. Monie’s own records

14   which reveal normal objective findings on examination. See e.g. CAR 742.

15                   Plaintiff’s specific “housekeeping” and other arguments notwithstanding, the ALJ

16   does not err by discrediting a conclusory opinion that is unsupported by the doctor’s own

17   objective findings. See Meanel, 172 F.3d at 1113; see also Magallanes, 881 F.2d at 751.

18           ii.     Dr. Champlin

19                   As to Dr. Champlin, also a treating source whose opinions the ALJ gave little

20   weight, the ALJ stated:
21                   . . .John Champlin, M.D., at Shasta County Mental Health, completed a
                     CalWORKs Welfare-To-Work Exemption request form in May 2012 in
22                   which he indicated that the claimant became disabled on September 30,
                     2008, and her condition was expected to last until May 2013. He stated
23                   she was unable to work due to her inability to focus and maintain attention
                     for completion of tasks (Ex. 22F/17-19). His opinion is not consistent
24                   with the medical records or objective clinical findings. His opinion is not
                     consistent with the other examinations and opinions in the record or the
25                   claimant’s functioning. In addition, there is no basis for the time period
                     set forth – Dr. Champlin does not explain why she was disabled in 2008
26                   and would be disabled until 2013. He did not set forth a diagnosis or
                     discuss any particular limitations, other than a statement that the claimant
27                   could not focus or concentrate ([Ex.] 22F/19).
28                   CAR 793.
                                                         37
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 38 of 44


 1                  Plaintiff argues the “ALJ fails spectacularly” to provide a valid rationale to

 2   discredit Dr. Champlin’s opinions. ECF No. 21 pgs. 38-39. According to Plaintiff:

 3                           The ALJ fails to cite even one page from the 1266-page
                    Administrative Record she contends is “not consistent” with Dr.
 4                  Champlin’s work-preclusive opinions. The ALJ fails to identify a single
                    “objective clinical finding” that is “not consistent” with Dr. Champlin’s
 5                  work-preclusive opinions. The ALJ fails to identify a single “examination”
                    that is “not consistent” with Dr. Champlin’s work-preclusive opinions.
 6                  The ALJ fails to identify a single “opinion in the record” that is “not
                    consistent” with Dr. Champlin’s work-preclusive opinions. Finally, the
 7                  ALJ fails to identify a single aspect of “claimant’s functioning” that is
                    “not consistent” with Dr. Champlin’s work-preclusive opinions. Even if
 8                  the ALJ’s assertions were correct, her failure to identify an iota of
                    evidence, much less substantial evidence, in support is reversible error
 9                  standing alone.
10                  Id. at 39.
11                  Plaintiff’s argument that the ALJ failed to cite to any portion of the record in

12   support of her evaluation of Dr. Champlin’s opinions is belied by the hearing decision.

13   Specifically, the ALJ cited Dr. Champlin’s own report at Exhibit 22F, pages 17-19. Moreover,

14   while the ALJ does not do so by page number, the ALJ also cites to the other objective findings

15   and opinions of record, which are thoroughly summarized in the hearing decision.

16                  As indicated above, Exhibit 22F consists of CalWORKs exemption forms dated

17   May 9, 2012, through April 20, 2018. See id. at 1056-85. On May 8, 2012 – years after Plaintiff

18   said she became disables and weeks prior to Plaintiff filing her claim for disability benefits – Dr.

19   Champlin stated Plaintiff is “unable to work” due to inability to maintain attention to complete

20   tasks. See id. at 1072, 1074. The doctor also stated Plaintiff’s inability to work was expected to
21   last until May 8, 2013 – one year later. See id. at 1073. These opinions were properly discredited

22   because the ultimate issue of disability is reserved to the Commissioner and because, as the ALJ

23   noted, Dr. Champlin provides no explanation as to why he believed Plaintiff’s disability would

24   only last for one year, a finding which is also inconsistent with the doctor’s statement that

25   Plaintiff’s condition is “chronic.” Id. Dr. Champlin simply did not provide any opinions

26   concerning the most Plaintiff can do despite her impairments and limitations. As such, the ALJ
27   did not err in rejecting the doctor’s opinion on the ultimate issue of disability.

28   ///
                                                        38
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 39 of 44


 1                          iii.   Dr. McDaniel

 2                 The ALJ also addressed opinions provided by treating source Dr. McDaniel:

 3                 . . .Dr. McDaniel completed. . . CalWORKs exemption forms with
                   conclusory statements such as “not employable” (Ex. 22F/10). He stated
 4                 that the claimant could “never” balance, stoop, kneel, crouch, crawl, or
                   reach, with no explanation for these limitations ([Ex.] 22F.10). Dr.
 5                 McDaniel indicated repetitive hand/finger motions were limited due to
                   carpal tunnel and repetitive foot motions were limited due to plantar
 6                 fasciitis (Ex. 22F/22). His examination noted some carpal tunnel findings
                   that would account for the limitations in lifting, handling, and fingering.
 7                 The limitations he proposed in lifting, handling, and fingering, although
                   not clearly quantified, are supported and incorporated into the residual
 8                 functional capacity set forth herein. However, his examinations do not
                   support limitations in standing [or] walking for no more than 2 hours and
 9                 sitting for no more than 2 hours (Ex. 22F/22). Moreover, there is no
                   ongoing treatment for any persistent plantar fasciitis documented in the
10                 record (Ex. 1F-24F). He did not prescribe any pain medications, specialty
                   referrals, chiropractic adjustments, physical therapy, steroid injections,
11                 medical imagery, or any other alternative measures to control her alleged
                   pain complaints. His opinion is not consistent with the other examinations
12                 and opinions in the record or the claimant’s functioning as discussed in
                   this decision.
13
                   CAR 794.
14

15                 The ALJ added that Dr. McDaniel’s opinions are inconsistent with evidence that

16   Plaintiff’s conditions are well-controlled with only sporadic treatment showing few objective

17   findings. See id. at 795. The ALJ also found that Dr. McDaniel’s opinions are inconsistent with

18   the diagnostic imaging evidence. See id.

19                 The ALJ further discussed CalWORKs exemptions forms completed by Dr.

20   McDaniel as follows:
21                 In August 2015, primary care provider Dr. McDaniel completed a
                   CalWORKs form indicating the claimant could not work due to social
22                 anxiety and asthma, which had existed since 2008 (Ex. 22F/9-10, 23). In
                   May 2016, Dr. McDaniel stated her unspecified condition had been
23                 present for 6 months and prevented work activity (Ex. 22F/24). In May
                   2017, he completed a form indicating she had been unable to work due to
24                 unspecified conditions present since “birth” (Ex. 22F/29). In April 2018,
                   Dr. McDaniel completed a CalWORKs form indicating the claimant’s
25                 conditions had been present since 2008. She could stand and walk 0-2
                   hours and could sit 0-2 hours due to back pain. Use of hands and fingers
26                 was limited for repetitive motions due to tingling in her fingers. Use of
                   her feet for repetitive motions was limited due to right foot numbness.
27                 She could occasionally lift 20 pounds and could occasionally perform
                   postural activities. He indicated she could not function in a work-like
28                 setting due to “high stress” (Ex. 22F/4-5, 27-28). These opinions are
                                                      39
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 40 of 44


 1                  given little weight because they are not supported by his treatment records,
                    which document few objective findings.
 2
                    Id. at 796.
 3
     The ALJ added:
 4
                    . . .[Plaintiff] sought little treatment for back, wrist, or joint complaints at
 5                  this clinic (Ex. 23F). In August 2015, it was noted that she “moves well”
                    despite her pain complaints and her scoliosis was “stable” (Ex. 23F/31).
 6                  In May 2016, Dr. McDaniel stated, “she wanted a form for welfare filled
                    out that she is too sick to attend classes and this form was completed
 7                  exempting her for back pain and breast pain and peptic ulcer, motivation
                    out of these conditions impeded by quest for disability.” Examination
 8                  revealed only some dense breast tissue and some nonspecific tenderness of
                    her breasts and abdomen. There were no abnormal examination findings
 9                  of her back or joints and no new treatment for her back or joint complaints
                    was prescribed (Ex. 23/24-25). Although Dr. McDaniel[‘s] records show
10                  that she had been prescribed hydrocodone and ibuprofen in 2016, she
                    reported she only uses marijuana for pain. She complained of back and
11                  leg pain in May 2017 but stated her symptoms were controlled with
                    marijuana and she refused medications. Examination revealed merely
12                  “mild scoliosis” and she walked favoring her right leg (Ex. 23/17, 22-23).
                    However, these findings were transient as prior and subsequent
13                  examinations revealed few, if any, musculoskeletal findings or gait
                    disturbances (Ex. 23F). Radiographs of the lumbar spine revealed merely
14                  “mild” rotatory levoconvex curvature and “mild” degenerative disc space
                    narrowing (Ex. 23F/55).
15                  Throughout his records, Dr. McDaniel acknowledged that her scoliosis
                    was “minor” and “scoliosis is nothing to qualify” for disability. . . .
16                  Moreover, Dr. McDaniel noted that her impairments were “all stable” (Ex.
                    22F/27). . . .
17
                    Id. at 796-97.
18

19                  Plaintiff first contends that, contrary to the ALJ’s assertion that Dr. McDaniel only

20   saw Plaintiff once a year primarily for the purposes of obtaining renewed CalWORKs exemption

21   forms, Dr. McDaniel saw Plaintiff “far more frequently.” ECF No. 21, pgs. 43-44. Second,

22   Plaintiff accuses the ALJ of intentionally ignoring the longitudinal medical record which,

23   according to Plaintiff, supports Dr. McDaniel’s opinions. See id. at 44-45. Third, the ALJ erred

24   in concluding that Plaintiff never sought treatment for her wrist or back issues at Dr. McDaniel’s

25   clinic. See id. at 45. Finally, Plaintiff argues the ALJ’s conclusion that Dr. McDaniel’s opinions

26   relating to mental health issues carry no weight because Dr. McDaniel did not provide mental

27   health treatment is flawed given that Dr. McDaniel, as a general practitioner and treating

28   physician, is qualified to opine as to mental health issues. See id.
                                                        40
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 41 of 44


 1                  As noted by the ALJ, Dr. McDaniel’s records are contained in Exhibits 22F and

 2   23F. See CAR 1056-78. On June 8, 2015, Dr. McDaniel indicated that Plaintiff’s various

 3   conditions which prevent work have existed since 2008. See id. at 1078. On August 8, 2015, Dr.

 4   McDaniel completed a form as to Plaintiff’s mental capacities and, for each category of mental

 5   functioning (i.e., daily activities, social functioning, etc.), the doctor noted simply “cannot work.”

 6   Id. at 1064. Dr. McDaniel opined that Plaintiff can never lift, carry, climb, balance, stoop, kneel,

 7   crouch, crawl, or reach in any direction. Id. at 1065. Again, the doctor concluded Plaintiff is “not

 8   employable.” Id. Dr. McDaniel did not cite any objective findings to support these opinions.

 9   See id. at 1064-65. On May 12, 2016, Dr. McDaniel stated Plaintiff’s conditions preventing work

10   existed since “6 mo.” Id. at 1079. On May 2, 2017, however, Dr. McDaniel stated that Plaintiff s

11   conditions existed since birth. See id. at 1084. On April 20, 2018, Dr. McDaniel stated Plaintiff

12   required no assistance in activities of daily living, suggesting a high degree of improvement in

13   symptoms since August 2015 when the doctor indicated Plaintiff “cannot work” due to limitations

14   in activities of daily living. See id. at 1080. Moreover, Dr. McDaniel’s chart notes at Exhibit

15   23F reflect grossly normal findings. See id. at 1086-1134.

16                  The Court rejects Plaintiff’s various arguments and instead focuses on the elephant

17   in the room which Plaintiff ignores – Dr. McDaniel’s various statements undermining his own

18   findings. At various times, the doctor states Plaintiff’s conditions have existed for the past six

19   months, since 2008, and since birth – all of which are inconsistent and, thus, unreliable.

20   Moreover, while the doctor states that Plaintiff’s conditions are disabling and chronic with no
21   anticipated end date, Dr. McDaniel initially opined that Plaintiff can never engage in postural

22   activities and, later, that she can engage in some postural activities on an occasional basis only.

23   This either shows inconsistency among the doctor’s various opinions or substantial improvement

24   in Plaintiff’s conditions over time. Finally, the chart notes at Exhibit 23F are devoid of abnormal

25   objective findings to the degree as would support any of the doctor’s varying and extreme

26   conclusions.
27   ///

28   ///
                                                        41
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 42 of 44


 1                  As with Dr. Monie, and notwithstanding Plaintiff “housekeeping” and other

 2   arguments, the ALJ did not err in rejecting Dr. McDaniel’s conclusory unsupported opinions. See

 3   Meanel, 172 F.3d at 1113; see also Magallanes, 881 F.2d at 751.

 4          E.      Lay Witness Evidence

 5                  In determining whether a claimant is disabled, an ALJ generally must consider lay

 6   witness testimony concerning a claimant's ability to work. See Dodrill v. Shalala, 12 F.3d 915,

 7   919 (9th Cir. 1993); 20 C.F.R. §§ 404.1513(d)(4) & (e), 416.913(d)(4) & (e). Indeed, “lay

 8   testimony as to a claimant's symptoms or how an impairment affects ability to work is competent

 9   evidence . . . and therefore cannot be disregarded without comment.” See Nguyen v. Chater, 100

10   F.3d 1462, 1467 (9th Cir. 1996). Consequently, “[i]f the ALJ wishes to discount the testimony of

11   lay witnesses, he must give reasons that are germane to each witness.” Dodrill, 12 F.3d at 919.

12   When rejecting third party statements which are similar in nature to the statements of plaintiff, the

13   ALJ may cite the same reasons used by the ALJ in rejecting the plaintiff’s statement. See

14   Valentine v. Commissioner Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009) (approving

15   rejection of a third-party family member’s testimony, which was similar to the claimant’s, for the

16   same reasons given for rejection of the claimant’s complaints).

17                  At Step 4, the ALJ considered third-party lay witness evidence from Plaintiff’s

18   friend, Susan Smith. See CAR 790-91. The ALJ stated:

19                  A third-party report was provided by Susan Smith, the claimant’s friend,
                    which is generally supportive of the claimant’s allegations (Ex. 4E).
20                  However, it is given only some weight. Ms. Smith is not a medical
                    source. Moreover, her report, like the claimant’s allegations, is not
21                  consistent with the preponderance of the opinions and observations by
                    medical doctors in this case.
22
                    Id.
23
                    Plaintiff argues:
24
                             . . . The ALJ’s first basis, that “Ms. Smith is not a medical source”
25                  is not legally germane. First, Ms. Smith was providing percipient witness
                    testimony not medical opinion, whether she was a medical professional is
26                  irrelevant. Second, the rationale has been repeatedly held legally improper.
                    Diedrich v. Berryhill, 874 F.3d 634, 640 (9th Cir. 2017) (“The fact that lay
27                  testimony and third-party function reports may offer a different
                    perspective than medical records alone is precisely why such evidence is
28                  valuable at a hearing.”).
                                                           42
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 43 of 44


 1                          . . .The ALJ failed to specify which parts of Ms. Smith’s
                    testimony she accepted and which parts she rejected, and this is a separate
 2                  reversible error. Noble v. Colvin, No. 1:14-cv-01307-TWP-MJD, at *14
                    (S.D. Ind. Apr. 20, 2015) (Reversing ALJ’s rejection of third-party
 3                  testimony and remanding for further proceedings because ALJ did not
                    “explain which parts of their reports he accepted or rejected, and so the
 4                  Court cannot conclude that substantial evidence supports the ALJ’s
                    evaluation of these reports.”).
 5
                    ECF No. 21, pg. 46.
 6
                    These arguments are persuasive. First, the Court agrees that citation to Ms.
 7
     Smith’s lack of medical expertise is irrelevant and improper given that the regulations specifically
 8
     require the ALJ to consider lay witness evidence. See 20 C.F.R. §§ 404.1513(d)(4) & (e),
 9
     416.913(d)(4) & (e); see also Diedrich, 874 F.3d at 640. Second, as Plaintiff notes, while the ALJ
10
     found Ms. Smith’s statements are entitled only to “some weight,” the ALJ does not explain which
11
     portions are being credited and which are not. The Court is left to wonder why the ALJ found
12
     Ms. Smith’s statement somewhat credible but found Plaintiff’s similar statements not at all
13
     credible. As with the ALJ’s analysis of Plaintiff’s statements and testimony, the ALJ’s evaluation
14
     of Ms. Smith’s statements is conclusory and provides no meaningful basis for review.
15
     ///
16
     ///
17
     ///
18
     ///
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
                                                      43
      Case 2:19-cv-01774-DMC Document 26 Filed 03/31/21 Page 44 of 44


 1                                          IV. CONCLUSION

 2                  For the foregoing reasons, this matter will be remanded under sentence four of 42

 3   U.S.C. § 405(g) for further development of the record and/or further findings addressing the

 4   deficiencies noted above.

 5                  Accordingly, IT IS HEREBY ORDERED that:

 6                  1.      Plaintiff’s motion for summary judgment, ECF No. 21, is granted;

 7                  2.      Defendant’s motion for summary judgment, ECF No. 22, is denied;

 8                  3.      The Commissioner’s final decision is reversed and this matter is remanded

 9   for further proceedings consistent with this order; and

10                  4.      The Clerk of the Court is directed to enter judgment and close this file.

11

12   Dated: March 31, 2021
                                                         ____________________________________
13                                                       DENNIS M. COTA
14                                                       UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       44
